Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF JUNE 6, 2008,

AMONG

NOBEL LEARNING COMMUNITIES, INC.,

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

AND

BANK OF MONTREAL,

as Administrative Agent

 

 

 

BMO CAPITAL MARKETS, AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER

CITIZENS BANK OF PENNSYLVANIA, AS SYNDICATION AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

  

HEADING

   PAGE SECTION 1.    THE CREDIT FACILITIES    1

Section 1.1.

  

Revolving Credit Commitments

   1

Section 1.2.

  

Letters of Credit

   2

Section 1.3.

  

Applicable Interest Rates

   5

Section 1.4.

  

Minimum Borrowing Amounts; Maximum Eurodollar Loans

   7

Section 1.5.

  

Manner of Borrowing Loans and Designating Applicable Interest Rates

   7

Section 1.6.

  

Interest Periods

   9

Section 1.7.

  

Maturity of Revolving Loans and Swing Loans

   10

Section 1.8.

  

Prepayments

   10

Section 1.9.

  

Default Rate

   12

Section 1.10.

  

Evidence of Indebtedness

   13

Section 1.11.

  

Funding Indemnity

   13

Section 1.12.

  

Commitment Terminations

   14

Section 1.13.

  

Substitution of Lenders

   14

Section 1.14.

  

Swing Loans

   15

Section 1.15.

  

Increase in Revolving Credit Commitments

   17 SECTION 2.    FEES    17

Section 2.1.

  

Fees

   17 SECTION 3.    PLACE AND APPLICATION OF PAYMENTS    18

Section 3.1.

  

Place and Application of Payments

   18

Section 3.2.

  

Account Debit

   20 SECTION 4.    GUARANTIES AND COLLATERAL    20

Section 4.1.

  

Guaranties

   20

Section 4.2.

  

Collateral

   20

Section 4.3.

  

Liens on Real Property

   21

Section 4.4.

  

Further Assurances

   21

Section 4.5.

  

Collections

   22 SECTION 5.    DEFINITIONS; INTERPRETATION    22

Section 5.1.

  

Definitions

   22

Section 5.2.

  

Interpretation

   38

Section 5.3.

  

Change in Accounting Principles

   39 SECTION 6.    REPRESENTATIONS AND WARRANTIES    39

Section 6.1.

  

Organization and Qualification

   39



--------------------------------------------------------------------------------

Section 6.2.

  

Subsidiaries

   39

Section 6.3.

  

Authority and Validity of Obligations

   40

Section 6.4.

  

Use of Proceeds; Margin Stock

   40

Section 6.5.

  

Financial Reports

   41

Section 6.6.

  

No Material Adverse Change

   41

Section 6.7.

  

Full Disclosure

   41

Section 6.8.

  

Trademarks, Franchises, and Licenses

   41

Section 6.9.

  

Governmental Authority and Licensing

   41

Section 6.10.

  

Good Title

   42

Section 6.11.

  

Litigation and Other Controversies

   42

Section 6.12.

  

Taxes

   42

Section 6.13.

  

Approvals

   42

Section 6.14.

  

Affiliate Transactions

   42

Section 6.15.

  

Investment Company

   43

Section 6.16.

  

ERISA

   43

Section 6.17.

  

Compliance with Laws

   43

Section 6.18.

  

Other Agreements

   44

Section 6.19.

  

Solvency

   44

Section 6.20.

  

No Broker Fees

   44

Section 6.21.

  

No Default

   44 SECTION 7.    CONDITIONS PRECEDENT    44

Section 7.1.

  

All Credit Events

   44

Section 7.2.

  

Initial Credit Event

   45 SECTION 8.    COVENANTS    47

Section 8.1.

  

Maintenance of Business

   47

Section 8.2.

  

Maintenance of Properties

   47

Section 8.3.

  

Taxes and Assessments

   48

Section 8.4.

  

Insurance

   48

Section 8.5.

  

Financial Reports

   48

Section 8.6.

  

Inspection

   50

Section 8.7.

  

Borrowings and Guaranties

   50

Section 8.8.

  

Liens

   51

Section 8.9.

  

Investments, Acquisitions, Loans and Advances

   52

Section 8.10.

  

Mergers, Consolidations and Sales

   54

Section 8.11.

  

Maintenance of Subsidiaries

   55

Section 8.12.

  

Dividends and Certain Other Restricted Payments

   55

Section 8.13.

  

ERISA

   56

Section 8.14.

  

Compliance with Laws

   56

Section 8.15.

  

Burdensome Contracts With Affiliates

   57

Section 8.16.

  

No Changes in Fiscal Year

   57

Section 8.17.

  

Formation of Subsidiaries

   57

Section 8.18.

  

Change in the Nature of Business

   57

Section 8.19.

  

Use of Proceeds

   57

 

-ii-



--------------------------------------------------------------------------------

Section 8.20.

  

No Restrictions

   58

Section 8.21.

  

Financial Covenants

   58 SECTION 9.    EVENTS OF DEFAULT AND REMEDIES    59

Section 9.1.

  

Events of Default

   59

Section 9.2.

  

Non-Bankruptcy Defaults

   61

Section 9.3.

  

Bankruptcy Defaults

   62

Section 9.4.

  

Collateral for Undrawn Letters of Credit

   62

Section 9.5.

  

Notice of Default

   63

Section 9.6.

  

Expenses

   63 SECTION 10.    CHANGE IN CIRCUMSTANCES    63

Section 10.1.

  

Change of Law

   63

Section 10.2.

  

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

   63

Section 10.3.

  

Increased Cost and Reduced Return

   64

Section 10.4.

  

Lending Offices

   65

Section 10.5.

  

Discretion of Lender as to Manner of Funding

   66 SECTION 11.    THE ADMINISTRATIVE AGENT    66

Section 11.1.

  

Appointment and Authorization of Administrative Agent

   66

Section 11.2.

  

Administrative Agent and its Affiliates

   66

Section 11.3.

  

Action by Administrative Agent

   66

Section 11.4.

  

Consultation with Experts

   67

Section 11.5.

  

Liability of Administrative Agent; Credit Decision

   67

Section 11.6.

  

Indemnity

   68

Section 11.7.

  

Resignation of Administrative Agent and Successor Administrative Agent

   68

Section 11.8.

  

L/C Issuer and Swing Line Issuer.

   69

Section 11.9.

  

Hedging Liability and Funds Transfer and Deposit Account Liability Arrangements

   69

Section 11.10.

  

Designation of Additional Agents

   69

Section 11.11.

  

Authorization to Release or Subordinate or Limit Liens

   69

Section 11.12.

  

Authorization to Enter into, and Enforcement of, the Collateral Documents

   70

Section 11.13.

  

Resignation of Harris N.A.

   70 SECTION 12.    THE GUARANTEES    70

Section 12.1.

  

The Guarantees

   70

Section 12.2.

  

Guarantee Unconditional

   71

Section 12.3.

  

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

   72

Section 12.4.

  

Subrogation

   72

Section 12.5.

  

Waivers

   73

 

-iii-



--------------------------------------------------------------------------------

Section 12.6.

  

Limit on Recovery

   73

Section 12.7.

  

Stay of Acceleration

   73

Section 12.8.

  

Benefit to Guarantors

   73

Section 12.9.

  

Guarantor Covenants

   73 SECTION 13.    MISCELLANEOUS    73

Section 13.1.

  

Withholding Taxes

   73

Section 13.2.

  

No Waiver, Cumulative Remedies

   75

Section 13.3.

  

Non-Business Days

   75

Section 13.4.

  

Documentary Taxes

   75

Section 13.5.

  

Survival of Representations

   75

Section 13.6.

  

Survival of Indemnities

   75

Section 13.7.

  

Sharing of Set-Off

   75

Section 13.8.

  

Notices

   76

Section 13.9.

  

Counterparts

   77

Section 13.10.

  

Successors and Assigns

   77

Section 13.11.

  

Participants

   77

Section 13.12.

  

Assignments

   78

Section 13.13.

  

Amendments

   80

Section 13.14.

  

Headings

   81

Section 13.15.

  

Costs and Expenses; Indemnification

   81

Section 13.16.

  

Set-off

   82

Section 13.17.

  

Entire Agreement

   83

Section 13.18.

  

Governing Law

   83

Section 13.19.

  

Severability of Provisions

   83

Section 13.20.

  

Excess Interest

   83

Section 13.21.

  

Construction

   84

Section 13.22.

  

Lender’s and L/C Issuer’s Obligations Several

   84

Section 13.23.

  

Submission to Jurisdiction; Waiver of Jury Trial

   84

Section 13.24.

  

USA Patriot Act

   84

Section 13.25.

  

Confidentiality

   85

Signature Page

   86

 

-iv-



--------------------------------------------------------------------------------

EXHIBIT A    —      Notice of Payment Request EXHIBIT B    —      Notice of
Borrowing

EXHIBIT C

   —      Notice of Continuation/Conversion

EXHIBIT D-1

   —      Revolving Note

EXHIBIT D-2

   —      Swing Note

EXHIBIT E

   —      Compliance Certificate EXHIBIT F    —      Additional Guarantor
Supplement EXHIBIT G    —      Assignment and Acceptance EXHIBIT H    —     
Commitment Amount Increase Request

SCHEDULE 1

   —      Commitments

SCHEDULE 1.3

   —      Existing Letters of Credit SCHEDULE 5.1    —      Scheduled EBITDA
Adjustments

SCHEDULE 6.2

   —      Subsidiaries

SCHEDULE 6.5

   —      Financial Reports

SCHEDULE 6.6

   —      No Material Adverse Change

SCHEDULE 6.12

   —      Taxes

SCHEDULE 6.16

   —      ERISA

SCHEDULE 6.20

   —      No Broker Fees

SCHEDULE 8.7

   —      Borrowings and Guaranties SCHEDULE 8.10    —      Mergers,
Consolidations and Sales

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Amended and Restated Credit Agreement is entered into as of June 6, 2008 by
and among NOBEL LEARNING COMMUNITIES, INC., a Delaware corporation (the
“Borrower”), the direct and indirect Subsidiaries of the Borrower from time to
time party to this Agreement, as Guarantors, the several financial institutions
from time to time party to this Agreement, as Lenders, and BANK OF MONTREAL, a
Canadian chartered bank acting through its Chicago branch, as Administrative
Agent as provided herein. All capitalized terms used herein without definition
shall have the same meanings herein as such terms are defined in Section 5.1
hereof.

PRELIMINARY STATEMENT

The parties hereto, and Harris, N.A., as Administrative Agent, have previously
entered into that certain Credit Agreement dated as of February 20, 2004, as
amended and restated pursuant to that certain Amended and Restated Credit
Agreement dated as of October 30, 2006 (as amended, modified or supplemented
prior to the date hereof, the “Original Agreement”).

The Borrower has requested, and the Lenders have agreed to amend and restate the
Original Agreement in its entirety, and to extend certain credit facilities on
the terms and conditions of this Agreement.

By its execution hereof, Harris N.A. hereby resigns as Administrative Agent and
the Lenders appoint Bank of Montreal, as successor Administrative Agent.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. THE CREDIT FACILITIES.

Section 1.1. Revolving Credit Commitments. Subject to the terms and conditions
hereof, each Lender, by its acceptance hereof, severally agrees to make a loan
or loans (individually a “Revolving Loan” and collectively the “Revolving
Loans”) in U.S. Dollars to the Borrower from time to time on a revolving basis
up to the amount of such Lender’s Revolving Credit Commitment, subject to any
reductions thereof pursuant to the terms hereof, before the Revolving Credit
Termination Date. The sum of the aggregate principal amount of Revolving Loans,
Swing Loans and L/C Obligations at any time outstanding shall not exceed the
Revolving Credit Commitments in effect at such time. Each Borrowing of Revolving
Loans shall be made ratably by the Lenders in proportion to their respective
Revolver Percentages. As provided in Section 1.5(a) hereof, the Borrower may
elect that each Borrowing of Revolving Loans be either Base Rate Loans or
Eurodollar Loans. Revolving Loans may be repaid and the principal amount thereof
reborrowed before the Revolving Credit Termination Date, subject to the terms
and conditions hereof.



--------------------------------------------------------------------------------

Section 1.2. Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the L/C Issuer shall issue
standby letters of credit (each a “Letter of Credit”) for the account of
Borrower or for the account of the Borrower and one or more of the Guarantors in
an aggregate undrawn face amount up to the L/C Sublimit. Each Letter of Credit
shall be issued by the L/C Issuer, but each Lender shall be obligated to
reimburse the L/C Issuer for such Lender’s Revolver Percentage of the amount of
each drawing thereunder and, accordingly, each Letter of Credit shall constitute
usage of the Revolving Credit Commitment of each Lender pro rata in an amount
equal to its Revolver Percentage of the L/C Obligations then outstanding. The
parties hereto hereby acknowledge and agree that each of the letters of credit
set forth on Schedule 1.3 hereto shall constitute Letters of Credit for all
purposes of this Agreement.

(b) Applications. At any time before the Revolving Credit Termination Date, the
L/C Issuer shall, at the request of the Borrower, issue one or more Letters of
Credit in U.S. Dollars, in a form satisfactory to the L/C Issuer, with
expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) or 10 days prior to the Revolving Credit Termination
Date, in an aggregate face amount as set forth above, upon the receipt of an
application duly executed by the Borrower and, if such Letter of Credit is for
the account of one of the Guarantors, such Guarantor for the relevant Letter of
Credit in the form then customarily prescribed by the L/C Issuer for the Letter
of Credit requested (each an “Application”). Notwithstanding anything contained
in any Application to the contrary: (i) the Borrower shall pay fees in
connection with each Letter of Credit as set forth in Section 2.1 hereof,
(ii) except as otherwise provided in Section 1.8 hereof or unless an Event of
Default exists, the L/C Issuer will not call for the funding by the Borrower of
any amount under a Letter of Credit before being presented with a drawing
thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the amount
of any drawing under a Letter of Credit on the date such drawing is paid, the
Borrower’s obligation to reimburse the L/C Issuer for the amount of such drawing
shall bear interest (which the Borrower hereby promises to pay) from and after
the date such drawing is paid at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect (computed on
the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed). If the L/C Issuer issues any Evergreen Letter of
Credit, unless the Required Lenders instruct the L/C Issuer otherwise, the L/C
Issuer will give notice of non-renewal before the time necessary to prevent an
automatic extension of such Evergreen Letter of Credit if before such required
notice date: (i) the expiration date of such Letter of Credit if so extended
would be after the Revolving Credit Termination Date, (ii) the Revolving Credit
Commitments have been terminated, or (iii) a Default or an Event of Default
exists and the Administrative Agent, at the request or with the consent of the
Required Lenders, has given the L/C Issuer instructions not to so permit the
extension of the expiration date of such Letter of Credit. The L/C Issuer agrees
to issue amendments to the Letter(s) of Credit increasing the amount, or
extending the expiration date, thereof at the request of the Borrower subject to
the conditions of Section 7 hereof and the other terms of this Section 1.2.

(c) The Reimbursement Obligations. Subject to Section 1.2(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of

 

-2-



--------------------------------------------------------------------------------

Credit, except that reimbursement shall be made by no later than 2:00 p.m.
(Chicago time) on the date when each drawing is to be paid if the Borrower has
been informed of such drawing by the L/C Issuer on or before 11:30 a.m. (Chicago
time) on the date when such drawing is to be paid or, if notice of such drawing
is given to the Borrower after 11:30 a.m. (Chicago time) on the date when such
drawing is to be paid, by the end of such day, in immediately available funds at
the Administrative Agent’s principal office in Chicago, Illinois or such other
office as the Administrative Agent may designate in writing to the Borrower (who
shall thereafter cause to be distributed to the L/C Issuer such amount(s) in
like funds). If the Borrower does not make any such reimbursement payment on the
date due and the Participating Lenders fund their participations therein in the
manner set forth in Section 1.2(e) below, then all payments thereafter received
by the Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.2(e) below.

(d) Obligations Absolute. The Borrower’s obligation to reimburse L/C Obligations
as provided in subsection (c) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement and the relevant Application under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the L/C Issuer under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. None of the Administrative Agent, the Lenders, or the L/C Issuer
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the L/C Issuer;
provided that the foregoing shall not be construed to excuse the L/C Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the L/C Issuer’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the L/C Issuer (as
finally determined by a court of competent jurisdiction), the L/C Issuer shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the L/C Issuer may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

-3-



--------------------------------------------------------------------------------

(e) The Participating Interests. Each Lender (other than the Lender acting as
L/C Issuer in issuing the relevant Letter of Credit), by its acceptance hereof,
severally agrees to purchase from the L/C Issuer, and the L/C Issuer hereby
agrees to sell to each such Lender (a “Participating Lender”), an undivided
percentage participating interest (a “Participating Interest”), to the extent of
its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.2(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to: (i) from the date the related payment was
made by the L/C Issuer to the date 2 Business Days after payment by such
Participating Lender is due hereunder, the Federal Funds Rate for each such day
and (ii) from the date 2 Business Days after the date such payment is due from
such Participating Lender to the date such payment is made by such Participating
Lender, the Base Rate in effect for each such day. Each such Participating
Lender shall thereafter be entitled to receive its Revolver Percentage of each
payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with the L/C Issuer retaining its Revolver Percentage
thereof as a Lender hereunder. The several obligations of the Participating
Lenders to the L/C Issuer under this Section 1.2 shall be absolute, irrevocable,
and unconditional under any and all circumstances whatsoever and shall not be
subject to any set-off, counterclaim or defense to payment which any
Participating Lender may have or have had against the Borrower, the L/C Issuer,
the Administrative Agent, any Lender or any other Person whatsoever. Without
limiting the generality of the foregoing, such obligations shall not be affected
by any Default or Event of Default or by any reduction or termination of the
Revolving Credit Commitment of any Lender, and each payment by a Participating
Lender under this Section 1.2 shall be made without any offset, abatement,
withholding or reduction whatsoever.

(f) Indemnification. The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except where arising from the L/C Issuer’s gross negligence or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 1.2(f) and all other parts of this Section 1.2 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.

 

-4-



--------------------------------------------------------------------------------

(g) Manner of Requesting a Letter of Credit. The Borrower shall provide at least
five (5) Business Days’ advance written notice to the Administrative Agent of
each request for the issuance of a Letter of Credit, such notice in each case to
be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an extension or an increase in
the amount of a Letter of Credit, a written request therefor, in a form
acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement. The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice (and the L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders) and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of the Letter of Credit so
requested.

(h) Replacement of the L/C Issuer. The L/C Issuer may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
L/C Issuer and the successor L/C Issuer. The Administrative Agent shall notify
the Lenders of any such replacement of the L/C Issuer. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer. From and after the effective
date of any such replacement (i) the successor L/C Issuer shall have all the
rights and obligations of the L/C Issuer under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“L/C Issuer “ shall be deemed to refer to such successor or to any previous
L/C Issuer or to such successor and all previous L/C Issuers, as the context
shall require. After the replacement of a L/C Issuer hereunder, the replaced
L/C Issuer shall remain a party hereto and shall continue to have all the rights
and obligations of a L/C Issuer under this Agreement with respect to any
outstanding Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

Section 1.3. Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate Loan
made or maintained by a Lender shall bear interest during each Interest Period
it is outstanding (computed on the basis of a year of 365 or 366 days, as the
case may be, and the actual days elapsed) on the unpaid principal amount thereof
from the date such Loan is advanced or continued, or created by conversion from
a Eurodollar Loan, until maturity (whether by acceleration or otherwise) at a
rate per annum equal to the sum of the Applicable Margin plus the Base Rate from
time to time in effect, payable on the last day of its Interest Period and at
maturity (whether by acceleration or otherwise).

“Base Rate” means for any day the greater of: (i) the rate of interest announced
or otherwise established by the Administrative Agent from time to time as its
prime commercial rate, or its equivalent, for U.S. Dollar loans to borrowers
located in the United States as in effect on such day, with any change in the
Base Rate resulting from a change in said prime commercial rate to be effective
as of the date of the relevant change in said prime commercial rate (it being
acknowledged and agreed that such rate may not be the Administrative Agent’s
best or lowest rate) and (ii) the sum of (x) the rate determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
next higher  1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 a.m. (Chicago time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding

 

-5-



--------------------------------------------------------------------------------

Business Day) by two or more Federal funds brokers selected by the
Administrative Agent for sale to the Administrative Agent at face value of
Federal funds in the secondary market in an amount equal or comparable to the
principal amount for which such rate is being determined, plus (y)  1/2 of 1%.

(b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable on the last day
of the Interest Period and at maturity (whether by acceleration or otherwise),
and, if the applicable Interest Period is longer than three months, on each day
occurring every three months after the commencement of such Interest Period.

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

  Adjusted LIBOR    =   

LIBOR

           1 - Eurodollar Reserve Percentage   

“Eurodollar Reserve Percentage” means, for any Borrowing of Eurodollar Loans,
the daily average for the applicable Interest Period of the maximum rate,
expressed as a decimal, at which reserves (including, without limitation, any
supplemental, marginal, and emergency reserves) are imposed during such Interest
Period by the Board of Governors of the Federal Reserve System (or any
successor) on “eurocurrency liabilities”, as defined in such Board’s
Regulation D (or in respect of any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Loans is
determined or any category of extensions of credit or other assets that include
loans by non-United States offices of any Lender to United States residents),
subject to any amendments of such reserve requirement by such Board or its
successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the Eurodollar Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D.

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
 1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time)
2 Business Days before the beginning of such Interest Period by 3 or more major
banks in the interbank eurodollar market selected by the Administrative Agent
for delivery on the first day of and for a period equal to such Interest Period
and in an amount equal or comparable to the principal amount of the Eurodollar
Loan scheduled to be made as part of such Borrowing.

 

-6-



--------------------------------------------------------------------------------

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day 2 Business Days before the commencement of such Interest Period.

“LIBOR01” means the display designated as “Reuters Screen LIBOR01 Page” (or such
other page as may replace the LIBOR01 on that service or such other service as
may be nominated by the British Bankers’ Association as the information vendor
for the purpose of displaying British Bankers’ Association Interest Settlement
Rates for U.S. Dollar deposits).

(c) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans and the Reimbursement Obligations hereunder, and
its determination thereof shall be conclusive and binding except in the case of
manifest error.

Section 1.4. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each Borrowing
of Base Rate Loans advanced under a Credit shall be in an amount not less than
$100,000. Each Borrowing of Eurodollar Loans advanced, continued or converted
under a Credit shall be in an amount equal to $500,000 or such greater amount
which is an integral multiple of $500,000. Without the Administrative Agent’s
consent, there shall not be more than ten (10) Borrowings of Eurodollar Loans
outstanding hereunder at any one time.

Section 1.5. Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. The Borrower shall give notice to
the Administrative Agent by no later than 10:00 a.m. (Chicago time): (i) at
least 3 Business Days before the date on which the Borrower requests the Lenders
to advance a Borrowing of Eurodollar Loans and (ii) on the date the Borrower
requests the Lenders to advance a Borrowing of Base Rate Loans. The Loans
included in each Borrowing shall bear interest initially at the type of rate
specified in such notice of a new Borrowing. Thereafter, subject to the terms
and conditions hereof, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Borrowing or, subject to the
minimum amount requirement for each outstanding Borrowing set forth in
Section 1.4 hereof, a portion thereof, as follows: (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of such Borrowing into Eurodollar Loans for an Interest Period or
Interest Periods specified by the Borrower. The Borrower shall give all such
notices requesting the advance, continuation or conversion of a Borrowing to the
Administrative Agent by telephone, telecopy, or other telecommunication device
acceptable to the Administrative Agent (which notice shall be irrevocable once
given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
Exhibit C (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent. Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 10:00 a.m. (Chicago time) at least
3 Business Days before the date of the requested continuation

 

-7-



--------------------------------------------------------------------------------

or conversion. All such notices concerning the advance, continuation or
conversion of a Borrowing shall specify the date of the requested advance,
continuation or conversion of a Borrowing (which shall be a Business Day), the
amount of the requested Borrowing to be advanced, continued or converted, the
type of Loans to comprise such new, continued or converted Borrowing and, if
such Borrowing is to be comprised of Eurodollar Loans, the Interest Period
applicable thereto. Upon notice to the Borrower by the Administrative Agent or
the Required Lenders, no Borrowing of Eurodollar Loans shall be advanced,
continued, or created by conversion if any Default or Event of Default then
exists. The Borrower agrees that the Administrative Agent may rely on any such
telephonic, telecopy or other telecommunication notice given by any person the
Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation such telephonic
notice shall govern if the Administrative Agent has acted in reliance thereon.

(b) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.5(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.

(c) Borrower’s Failure to Notify; Automatic Continuations and Conversions. Any
outstanding Borrowing of Base Rate Loans shall automatically be continued for an
additional Interest Period on the last day of its then current Interest Period
unless the Borrower has notified the Administrative Agent within the period
required by Section 1.5(a) that the Borrower intends to convert such Borrowing,
subject to Section 7.1 hereof, into a Borrowing of Eurodollar Loans. If the
Borrower fails to give notice pursuant to Section 1.5(a) above of the
continuation or conversion of any outstanding principal amount of a Borrowing of
Eurodollar Loans before the last day of its then current Interest Period within
the period required by Section 1.5(a) or, whether or not such notice has been
given, one or more of the conditions set forth in Section 7.1 for the
continuation or conversion of a Borrowing of Eurodollar Loans would not be
satisfied, such Borrowing shall automatically be converted into a Borrowing of
Base Rate Loans at the end of its then current Interest Period. Notwithstanding
anything to the contrary in Section 1.2(b) hereof, in the event the Borrower
fails to give notice pursuant to Section 1.5(a) above or Section 1.14(c) below,
as the case may be, of a Borrowing equal to the amount of a Reimbursement
Obligation and has not notified the Administrative Agent by 12:00 noon (Chicago
time) on the day such Reimbursement Obligation becomes due that it intends to
repay such Reimbursement Obligation through funds not borrowed under this
Agreement, the Borrower shall be deemed to have requested a Borrowing of Base
Rate Loans under the Revolving Credit (or, at the option of the Administrative
Agent, under the Swing Line) on such day in the amount of the Reimbursement
Obligation then due, which Borrowing shall be applied to pay the Reimbursement
Obligation then due.

(d) Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on the date
of any requested advance of a new Borrowing, subject to Section 7 hereof, each
Lender shall make available its Loan comprising part of such Borrowing in funds
immediately available at the

 

-8-



--------------------------------------------------------------------------------

principal office of the Administrative Agent in Chicago, Illinois (or at such
other location as the Administrative Agent may designate). The Administrative
Agent shall make the proceeds of each new Borrowing available to the Borrower at
the Administrative Agent’s principal office in Chicago, Illinois (or such other
location as the Administrative Agent shall designate), by depositing or wire
transferring such proceeds to the credit of the Borrower’s principal operating
account maintained with the Administrative Agent or as the Borrower and the
Administrative Agent may otherwise agree.

(e) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date on which
such Lender is scheduled to make payment to the Administrative Agent of the
proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption make available to the Borrower the proceeds of
the Loan to be made by such Lender and, if any Lender has not in fact made such
payment to the Administrative Agent, such Lender shall, on demand, pay to the
Administrative Agent the amount made available to the Borrower attributable to
such Lender together with interest thereon in respect of each day during the
period commencing on the date such amount was made available to the Borrower and
ending on (but excluding) the date such Lender pays such amount to the
Administrative Agent at a rate per annum equal to: (i) from the date the related
advance was made by the Administrative Agent to the date 2 Business Days after
payment by such Lender is due hereunder, the Federal Funds Rate for each such
day and (ii) from the date 2 Business Days after the date such payment is due
from such Lender to the date such payment is made by such Lender, the Base Rate
in effect for each such day. If such amount is not received from such Lender by
the Administrative Agent immediately upon demand, the Borrower will, on demand,
repay to the Administrative Agent the proceeds of the Loan attributable to such
Lender with interest thereon at a rate per annum equal to the interest rate
applicable to the relevant Loan, but without such payment being considered a
payment or prepayment of a Loan under Section 1.11 hereof so that the Borrower
will have no liability under such Section with respect to such payment.

Section 1.6. Interest Periods. As provided in Section 1.5(a) and 1.14 hereof, at
the time of each request to advance, continue or create by conversion a
Borrowing of Eurodollar Loans or Swing Loans, the Borrower shall select an
Interest Period applicable to such Loans from among the available options. The
term “Interest Period” means the period commencing on the date a Borrowing of
Loans is advanced, continued or created by conversion and ending: (a) in the
case of Base Rate Loans, on the last day of the calendar quarter (i.e., the last
day of March, June, September or December, as applicable) in which such
Borrowing is advanced, continued or created by conversion (or on the last day of
the following calendar quarter if such Loan is advanced, continued or created by
conversion on the last day of a calendar quarter), (b) in the case of a
Eurodollar Loan, 1, 2, 3 or 6 months (or if available to all Lenders 9 or 12
months) thereafter, and (c) in the case of a Swing Loan, on the date 1 to 5
Business Days thereafter as mutually agreed to by the Borrower and the
Administrative Agent; provided, however, that:

(i) any Interest Period for a Borrowing of Revolving Loans consisting of Base
Rate Loans that otherwise would end after the Revolving Credit Termination Date
shall end on the Revolving Credit Termination Date;

 

-9-



--------------------------------------------------------------------------------

(ii) no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Credit Termination Date;

(iii) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

(iv) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

Section 1.7. Maturity of Revolving Loans and Swing Loans. Each Revolving Loan
and Swing Loan, both for principal and interest not sooner paid, shall mature
and be due and payable by the Borrower on the Revolving Credit Termination Date.

Section 1.8. Prepayments. (a) Optional. The Borrower may prepay in whole or in
part (but, if in part, then: (i) if such Borrowing is of Base Rate Loans (other
than a Swing Loan), in an amount not less than $100,000, (ii) if such Borrowing
is of Swing Loans, in an amount not less than $50,000, (iii) if such Borrowing
is of Eurodollar Loans, in an amount not less than $500,000, and (iv) in each
case, in an amount such that the minimum amount required for a Borrowing
pursuant to Section 1.4 and 1.14 hereof remains outstanding) any Borrowing of
Eurodollar Loans at any time upon 3 Business Days prior written notice by the
Borrower to the Administrative Agent or, in the case of a Borrowing of Base Rate
Loans, written notice delivered by the Borrower to the Administrative Agent no
later than 10:00 a.m. (Chicago time) on the date of prepayment (or, in any case,
such shorter period of time then agreed to by the Administrative Agent), such
prepayment to be made by the payment of the principal amount to be prepaid and,
in the case of any Eurodollar Loans or Swing Loans, accrued interest thereon to
the date fixed for prepayment plus any amounts due the Lenders under
Section 1.11 hereof.

(b) Mandatory. (i) If the Borrower or any Subsidiary shall at any time or from
time to time make or agree to make a Disposition or shall suffer an Event of
Loss with respect to any Property, then the Borrower shall promptly notify the
Administrative Agent of such proposed Disposition or Event of Loss (including
the amount of the estimated Net Cash Proceeds to be received by the Borrower or
such Subsidiary in respect thereof) and, promptly upon receipt by the Borrower
or such Subsidiary of the Net Cash Proceeds of such Disposition or Event of
Loss,

 

-10-



--------------------------------------------------------------------------------

the Borrower shall prepay the Obligations in an aggregate amount equal to 100%
of the amount of all such Net Cash Proceeds; provided that (x) so long as no
Default or Event of Default then exists, this subsection shall not require any
such prepayment with respect to Net Cash Proceeds received on account of an
Event of Loss so long as such Net Cash Proceeds are applied to replace or
restore the relevant Property in accordance with the relevant Collateral
Documents within six months following receipt of such Net Cash Proceeds, and
(y) this subsection shall not require any such prepayment with respect to Net
Cash Proceeds received on account of Dispositions or Events of Loss during any
fiscal year of the Borrower not exceeding $500,000 in the aggregate so long as
no Default or Event of Default then exists. The amount of each such prepayment
shall be applied to the Revolving Loans until paid in full and then, to the
extent that an Event of Default then exists, applied to cash collateralize the
Letters of Credit. The amount of each such prepayment shall be applied on a
ratable basis among the outstanding Loans of the several Lenders based on the
principal amounts thereof.

(ii) If after the Closing Date the Borrower or any Subsidiary shall issue new
equity securities (whether common or preferred stock or otherwise), other than
equity securities issued to officers, directors or employees of the Borrower as
compensation for bona fide services provided or to be provided to the Borrower
by such persons and approved by the Borrower’s Board of Directors or the
Compensation Committee of the Borrower’s Board of Directors, as the case may be,
or in connection with the exercise of employee stock options and capital stock
of the Borrower issued to the seller of an Acquired Business in connection with
a Permitted Acquisition or to any Person as a dividend or distribution, the
Borrower shall promptly notify the Administrative Agent of the estimated Net
Cash Proceeds of such issuance to be received by or for the account of the
Borrower or such Subsidiary in respect thereof. Promptly upon receipt by the
Borrower or such Subsidiary of Net Cash Proceeds of such issuance, the Borrower
shall prepay the outstanding Revolving Loans until paid in full, in an aggregate
amount equal to 50% of the amount of such Net Cash Proceeds and then, to the
extent that an Event of Default then exists, applied to cash collateralize the
Letters of Credit. The amount of each such prepayment shall be applied on a
ratable basis among the outstanding Loans of the several Lenders based on the
principal amounts thereof. The Borrower acknowledges that its performance
hereunder shall not limit the rights and remedies of the Lenders for any breach
of Section 8.11 (Maintenance of Subsidiaries) or Section 9.1(i) (Change of
Control) hereof or any other terms of the Loan Documents.

(iii) If after the Closing Date the Borrower or any Subsidiary shall issue any
Indebtedness for Borrowed Money, other than Indebtedness for Borrowed Money
permitted by Section 8.7(a)-(h) hereof, the Borrower shall promptly notify the
Administrative Agent of the estimated Net Cash Proceeds of such issuance to be
received by or for the account of the Borrower or such Subsidiary in respect
thereof. Promptly upon receipt by the Borrower or such Subsidiary of Net Cash
Proceeds of such issuance, the Borrower shall prepay the outstanding Revolving
Loans until paid in full in an aggregate amount equal to 100% of the amount of
such Net Cash Proceeds and then, to the extent that an Event of Default then
exists, applied to cash collateralize the Letters of Credit. The amount of each
such prepayment shall be applied on a ratable basis among the outstanding Loans
of the several Lenders based on the principal amounts thereof. The Borrower
acknowledges that its performance hereunder shall not limit the rights and
remedies of the Lenders for any breach of Section 8.7 hereof or any other terms
of the Loan Documents.

 

-11-



--------------------------------------------------------------------------------

(iv) The Borrower shall, on each date the Revolving Credit Commitments are
reduced pursuant to Section 1.12 hereof, prepay the Revolving Loans, Swing Loans
and, if necessary, prefund the L/C Obligations by the amount, if any, necessary
to reduce the sum of the aggregate principal amount of Revolving Loans, Swing
Loans and L/C Obligations then outstanding to the amount to which the Revolving
Credit Commitments have been so reduced.

(v) Unless the Borrower otherwise directs, prepayments of Loans under this
Section 1.8(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire. Each prepayment of
Loans under this Section 1.8(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of Eurodollar Loans or Swing Loans,
accrued interest thereon to the date of prepayment together with any amounts due
the Lenders under Section 1.11 hereof. Each prefunding of L/C Obligations shall
be made in accordance with Section 9.4 hereof.

(vi) For the avoidance of doubt, (A) any prepayment of Loans or any cash
collateralization of Letters of Credit under this Section 1.8(b) shall not
reduce the Revolving Credit Commitments and (B) the Borrower and its
Subsidiaries shall not be required to apply Net Cash Proceeds to make any
prepayments required by Sections 1.8(b)(i)-(iii) if no Loans are outstanding and
no Event of Default exists.

(c) Any amount of Revolving Loans or Swing Loans paid or prepaid before the
Revolving Credit Termination Date may, subject to the terms and conditions of
this Agreement, be borrowed, repaid and borrowed again.

Section 1.9. Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists or after acceleration, the Borrower
shall pay interest (after as well as before entry of judgment thereon to the
extent permitted by law) on the principal amount of all Loans and Reimbursement
Obligations, and letter of credit fees at a rate per annum equal to:

(a) for any Base Rate Loan or any Swing Loan bearing interest based on the Base
Rate, the sum of 2.0% plus the Applicable Margin plus the Base Rate from time to
time in effect;

(b) for any Eurodollar Loan or any Swing Loan bearing interest at the
Administrative Agent’s Quoted Rate, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto, at which time such loans shall automatically convert to Base
Rate Loans;

(c) for any Reimbursement Obligation, the sum of 2.0% plus the amounts due under
Section 1.2 with respect to such Reimbursement Obligation; and

 

-12-



--------------------------------------------------------------------------------

(d) for any Letter of Credit, the sum of 2.0% plus the letter of credit fee due
under Section 2.1 with respect to such Letter of Credit;

provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with prior
written notice to the Borrower. While any Event of Default exists or after
acceleration, interest shall be paid on written demand of the Administrative
Agent at the request or with the consent of the Required Lenders.

Section 1.10. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit D-1 (in the case of its Revolving Loans and
referred to herein as a “Revolving Note”) or D-2 (in the case of its Swing Loans
and referred to herein as a “Swing Note”), as applicable (the Revolving Notes
and Swing Note being hereinafter referred to collectively as the “Notes” and
individually as a “Note”). In such event, the Borrower shall execute and deliver
to such Lender a Note payable to the order of such Lender in the amount of the
relevant Revolving Credit Commitment or Swing Line Sublimit, as applicable.
Thereafter, the Loans evidenced by such Note or Notes and interest thereon shall
at all times (including after any assignment pursuant to Section 13.12) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 13.12, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in subsections (a)
and (b) above.

Section 1.11. Funding Indemnity. If any Lender shall incur any loss of profit,
and any loss, cost or reasonable expense (including, without limitation, any
loss, cost or expense incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by such Lender to fund or maintain any
Eurodollar Loan or Swing Loan or the relending or reinvesting of such deposits
or amounts paid or prepaid to such Lender) as a result of:

(a) any payment, prepayment or conversion of a Eurodollar Loan or Swing Loan on
a date other than the last day of its Interest Period,

 

-13-



--------------------------------------------------------------------------------

(b) any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan or Swing
Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing Loan, on
the date specified in a notice given pursuant to Section 1.5(a) or 1.14 hereof,

(c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise),
or

(d) any acceleration of the maturity of a Eurodollar Loan or Swing Loan as a
result of the occurrence of any Event of Default hereunder,

then, upon the written demand of such Lender, the Borrower shall pay to such
Lender such amount as will reimburse such Lender for such loss, cost or
reasonable expense. If any Lender makes such a claim for compensation, it shall
provide to the Borrower, with a copy to the Administrative Agent, a certificate
setting forth the amount of such loss, cost or expense in reasonable detail
(including an explanation of the basis for and the computation of such loss,
cost or expense) and the amounts shown on such certificate shall be conclusive
if reasonably determined.

Section 1.12. Commitment Terminations. (a) Optional Revolving Credit
Terminations. The Borrower shall have the right at any time and from time to
time, upon 5 Business Days prior written notice to the Administrative Agent (or
such shorter period of time agreed to by the Administrative Agent), to terminate
the Revolving Credit Commitments without premium or penalty and in whole or in
part, any partial termination to be (i) in an amount not less than $1,000,000 or
integral multiples of $1,000,000 in excess thereof and (ii) allocated ratably
among the Lenders in proportion to their respective Revolver Percentages,
provided that the Revolving Credit Commitments may not be reduced to an amount
less than the sum of the aggregate principal amount of Revolving Loans, Swing
Loans and L/C Obligations then outstanding. Any termination of the Revolving
Credit Commitments below the L/C Sublimit or Swing Line Sublimit then in effect
shall reduce the L/C Sublimit and Swing Line Sublimit, as applicable, by a like
amount. The Administrative Agent shall give prompt notice to each Lender of any
such termination of the Revolving Credit Commitments.

(b) Any termination of the Commitments pursuant to this Section 1.12 may not be
reinstated.

Section 1.13. Substitution of Lenders. In the event (a) the Borrower receives a
claim from any Lender for compensation under Section 10.3 or 13.1 hereof,
(b) the Borrower receives notice from any Lender of any illegality pursuant to
Section 10.1 hereof, (c) any Lender is in default in any material respect with
respect to its obligations under the Loan Documents, or (d) a Lender fails to
consent to an amendment or waiver requested under Section 13.13 hereof at a time
when the Required Lenders have approved such amendment or waiver (any such
Lender referred to in clause (a), (b), (c), or (d) above being hereinafter
referred to as an “Affected Lender”), the

 

-14-



--------------------------------------------------------------------------------

Borrower may, in addition to any other rights the Borrower may have hereunder or
under applicable law, require, at its expense, any such Affected Lender to
assign, at par plus accrued interest and fees, without recourse, all of its
interest, rights, and obligations hereunder (including all of its Revolving
Credit Commitments and the Loans and participation interests in Letters of
Credit and other amounts at any time owing to it hereunder and the other Loan
Documents) to a commercial bank or other financial institution specified by the
Borrower, provided that (i) such assignment shall not conflict with or violate
any law, rule or regulation or order of any court or other governmental
authority, (ii) the Borrower shall have received the written consent of the
Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed to such assignment, (iii) the Borrower shall have paid to
the Affected Lender all monies (together with amounts due such Affected Lender
under Section 1.11 hereof as if the Loans owing to it were prepaid rather than
assigned) other than such principal owing to it hereunder, and (iv) the
assignment is entered into in accordance with the other requirements of
Section 13.12 hereof (provided any assignment fees and reimbursable expenses due
thereunder shall be paid by the Borrower).

Section 1.14. Swing Loans. (a) Generally. Subject to the terms and conditions
hereof, as part of the Revolving Credit, the Swing Line Lender agrees to make
loans in U.S. Dollars to the Borrower under the Swing Line (individually a
“Swing Loan” and collectively the “Swing Loans”) which shall not in the
aggregate at any time outstanding exceed the Swing Line Sublimit. The Swing
Loans may be availed of the Borrower from time to time and borrowings thereunder
may be repaid and used again during the period ending on the Revolving Credit
Termination Date; provided that each Swing Loan must be repaid on the last day
of the Interest Period applicable thereto. Each Swing Loan shall be in a minimum
amount of $50,000.

(b) Interest on Swing Loans. Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to (i) the sum
of the Base Rate plus the Applicable Margin for Base Rate Loans under the
Revolving Credit as from time to time in effect (computed on the basis of a year
of 365 or 366 days, as the case may be, for the actual number of days elapsed)
or (ii) the Administrative Agent’s Quoted Rate (computed on the basis of a year
of 360 days for the actual number of days elapsed). Interest on each Swing Loan
shall be due and payable on the last day of its Interest Period and at maturity
(whether by acceleration or otherwise).

(c) Requests for Swing Loans. The Borrower shall give the Administrative Agent
prior notice (which may be written or oral) no later than 12:00 Noon (Chicago
time) on the date upon which the Borrower requests that any Swing Loan be made,
of the amount and date of such Swing Loan, and the Interest Period requested
therefor. The Administrative Agent shall promptly notify the Swing Line Lender
of any such request. Within 30 minutes after receiving such notice, the
Administrative Agent shall in its discretion quote an interest rate to the
Borrower at which the Swing Line Lender would be willing to make such Swing Loan
available to the Borrower for the Interest Period so requested (the rate so
quoted for a given Interest Period being herein referred to as “Administrative
Agent’s Quoted Rate”). The Borrower acknowledges and agrees that the interest
rate quote is given for immediate and irrevocable acceptance. If the Borrower
does not so immediately accept the Administrative Agent’s Quoted Rate for the
full amount requested by the Borrower for such Swing Loan, the Administrative
Agent’s Quoted

 

-15-



--------------------------------------------------------------------------------

Rate shall be deemed immediately withdrawn and such Swing Loan shall bear
interest at the rate per annum determined by adding the Applicable Margin for
Base Rate Loans under the Revolving Credit to the Base Rate as from time to time
in effect. Subject to the terms and conditions hereof, the proceeds of such
Swing Loan shall be made available by the Swing Line Lender to the Borrower on
the date so requested at the offices of the Administrative Agent in Chicago,
Illinois, by depositing such proceeds to the credit of the Borrower’s operating
account maintained with the Administrative Agent or as the Borrower and the
Administrative Agent may otherwise agree. Anything contained in the foregoing to
the contrary notwithstanding, (i) the obligation of the Swing Line Lender to
make Swing Loans shall be subject to all of the terms and conditions of this
Agreement and (ii) the Swing Line Lender shall not be obligated to make more
than one Swing Loan during any one day.

(d) Refunding Loans. In its sole and absolute discretion, the Swing Line Lender
may at any time direct the Administrative Agent to, on behalf of the Borrower
(which hereby irrevocably authorizes the Administrative Agent to act on its
behalf for such purpose) and with notice to the Borrower, request each Lender to
make a Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swing Loans outstanding on the
date such notice is given. Unless an Event of Default described in
Section 9.1(j) or 9.1(k) exists with respect to the Borrower, regardless of the
existence of any other Event of Default, each Lender shall make the proceeds of
its requested Revolving Loan available to the Administrative Agent, in
immediately available funds, at the Administrative Agent’s principal office in
Chicago, Illinois, before 12:00 Noon (Chicago time) on the Business Day
following the day such notice is given. The proceeds of such Borrowing of
Revolving Loans shall be immediately applied to repay the outstanding Swing
Loans.

(e) Participations. If any Lender refuses or otherwise fails to make a Revolving
Loan when requested by the Administrative Agent at the direction of the Swing
Line Lender pursuant to Section 1.14(d) above (because an Event of Default
described in Section 9.1(j) or 9.1(k) exists with respect to the Borrower or
otherwise), such Lender will, by the time and in the manner such Revolving Loan
was to have been funded to the Swing Line Lender, purchase from the
Administrative Agent an undivided participating interest in the outstanding
Swing Loans in an amount equal to its Revolver Percentage of the aggregate
principal amount of Swing Loans that were to have been repaid with such
Revolving Loans. Each Lender that so purchases a participation in a Swing Loan
shall thereafter be entitled to receive its Revolver Percentage of each payment
of principal received on the Swing Loan and of interest received thereon
accruing from the date such Lender funded to the Administrative Agent its
participation in such Loan. The several obligations of the Lenders under this
Section shall be absolute, irrevocable and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Lender may have or have had against the
Borrower, any other Lender or any other Person whatsoever. Without limiting the
generality of the foregoing, such obligations shall not be affected by any
Default or Event of Default or by any reduction or termination of the Revolving
Credit Commitments of any Lender, and each payment made by a Lender under this
Section shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

-16-



--------------------------------------------------------------------------------

Section 1.15. Increase in Revolving Credit Commitments. The Borrower may, on any
Business Day prior to the Revolving Credit Termination Date, with the written
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), increase the aggregate amount of the Revolving Credit
Commitments by an amount up to $25,000,000 by delivering a Commitment Amount
Increase Request substantially in the form attached hereto as Exhibit H or in
such other form acceptable to the Administrative Agent at least five
(5) Business Days prior to the desired effective date of such increase (the
“Commitment Amount Increase”) identifying an additional Lender (or additional
Revolving Credit Commitments for existing Lender(s)) and the amount of its
Revolving Credit Commitment (or additional amount of its Revolving Credit
Commitment(s)); provided, however, that (i) any increase of the aggregate amount
of the Revolving Credit Commitments shall be in an amount not less than
$5,000,000, (ii) no Default or Event of Default shall have occurred and be
continuing at the time of the request or the effective date of the Commitment
Amount Increase and (iii) all representations and warranties contained in
Section 6 hereof shall be true and correct at the time of such request and on
the effective date of such Commitment Amount Increase. The effective date of the
Commitment Amount Increase shall be agreed upon by the Borrower and the
Administrative Agent. Upon the effectiveness thereof, the new Lender(s) (or, if
applicable, existing Lender(s)) shall advance Revolving Loans in an amount
sufficient such that after giving effect to its advance each Lender shall have
outstanding its Revolver Percentage of Revolving Loans. It shall be a condition
to such effectiveness that (i) if any Eurodollar Loans are outstanding under the
Revolving Credit on the date of such effectiveness, such Eurodollar Loans shall
be deemed to be prepaid on such date and the Borrower shall pay any amounts
owing to the Lenders pursuant to Section 1.11 hereof provided, that the
Administrative Agent shall, to the extent that the Administrative Agent
considers it practicable, net payments to and borrowings from the same Lender
and (ii) the Borrower shall not have terminated any portion of the Revolving
Credit Commitments pursuant to Section 1.12 hereof. The Borrower agrees to pay
any reasonable expenses of the Administrative Agent relating to any Commitment
Amount Increase. Notwithstanding anything herein to the contrary, no Lender
shall have any obligation to increase its Revolving Credit Commitment and no
Lender’s Revolving Credit Commitment shall be increased without its consent
thereto, and each Lender may at its option, unconditionally and without cause,
decline to increase its Revolving Credit Commitment. For the avoidance of doubt,
all Revolving Loans made pursuant to a Commitment Amount Increase, and the
Revolving Credit Commitments in connection therewith, shall be made on and
subject to the terms and conditions applicable to all other Revolving Loans and
Revolving Credit Commitments hereunder.

SECTION 2. FEES.

Section 2.1. Fees. (a) Revolving Credit Commitment Fee. The Borrower shall pay
to the Administrative Agent for the ratable account of the Lenders in accordance
with their Revolver Percentages a quarterly commitment fee at the rate per annum
equal to the Applicable Margin (computed on the basis of a year of 360 days and
the actual number of days elapsed) on the average daily Unused Revolving Credit
Commitments for the preceding quarter (or shorter period commencing on the
Closing Date or ending on the Revolving Credit Termination Date). Such
commitment fee shall be payable quarterly in arrears on the last day of each
March, June, September, and December in each year (commencing on the first such
date occurring after the

 

-17-



--------------------------------------------------------------------------------

date hereof) and on the Revolving Credit Termination Date, unless the Revolving
Credit Commitments are terminated in whole on an earlier date, in which event
the commitment fee for the period to the date of such termination in whole shall
be paid on the date of such termination.

(b) Letter of Credit Fees. On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 1.2 hereof, the Borrower
shall pay to the L/C Issuer for its own account an issuance fee equal to 0.125%
of the face amount of (or of the increase in the face amount of) such Letter of
Credit. Quarterly in arrears, on the last day of each March, June, September,
and December, commencing on the first such date occurring after the date hereof,
the Borrower shall pay to the Administrative Agent, for the ratable benefit of
the Lenders in accordance with their Revolver Percentages, a letter of credit
fee at a rate per annum equal to the Applicable Margin (computed on the basis of
a year of 360 days and the actual number of days elapsed) in effect during each
day of such quarter applied to the daily average face amount of Letters of
Credit outstanding during such quarter (or shorter period commencing on the
Closing Date or ending on the Revolving Credit Termination Date). In addition,
the Borrower shall pay to the L/C Issuer for its own account the L/C Issuer’s
standard issuance, drawing, negotiation, amendment, assignment and other
administrative fees for each Letter of Credit as established by the L/C Issuer
from time to time.

(c) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to between the
Administrative Agent and the Borrower in a fee letter dated April 15, 2008 or as
otherwise agreed to in writing between them.

(d) Audit Fees. The Borrower shall pay to the Administrative Agent for its own
use and benefit charges for audits of the Collateral performed by the
Administrative Agent or its agents or representatives in such amounts as the
Administrative Agent may from time to time request (the Administrative Agent
acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral audits); provided, however, that in the absence of any
Default and Event of Default, the Borrower shall not be required to pay the
Administrative Agent for more than one such audit per calendar year.

SECTION 3. PLACE AND APPLICATION OF PAYMENTS.

Section 3.1. Place and Application of Payments. All payments of principal of and
interest on the Loans, the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 2:00 p.m. (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender or Lenders entitled thereto. Any payments received after such time shall
be deemed to have been received by the Administrative Agent on the next Business
Day. All such payments shall be made in U.S. Dollars, in immediately available
funds at the place of payment, in each case without set-off or counterclaim. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans and on Reimbursement
Obligations in which the Lenders have purchased Participating Interests ratably

 

-18-



--------------------------------------------------------------------------------

to the Lenders and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement. If the Administrative Agent causes amounts to
be distributed to the Lenders in reliance upon the assumption that the Borrower
will make a scheduled payment and such scheduled payment is not so made, each
Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to: (i) from the date the
distribution was made to the date 2 Business Days after payment by such Lender
is due hereunder, the Federal Funds Rate for each such day and (ii) from the
date 2 Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day.

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.8(b) hereof), all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders after acceleration
or the final maturity of the Obligations or termination of the Revolving Credit
Commitments as a result of an Event of Default shall be remitted to the
Administrative Agent and distributed as follows:

(a) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event including all costs and expenses of a character which the Borrower has
agreed to pay the Administrative Agent under Section 13.15 hereof (such funds to
be retained by the Administrative Agent for its own account unless it has
previously been reimbursed for such costs and expenses by the Lenders, in which
event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);

(b) second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

(c) third, to the payment of principal on the Loans, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 9.4
hereof (until the Administrative Agent is holding an amount of cash equal to the
then outstanding amount of all such L/C Obligations), and any Hedging Liability,
the aggregate amount paid to, or held as collateral security for, the Lenders
and, in the case of Hedging Liability, their Affiliates to be allocated pro rata
in accordance with the aggregate unpaid amounts owing to each holder thereof;

(d) fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and the Guarantors
secured by the Loan Documents (including, without limitation, Funds Transfer and
Deposit Account Liability) to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof; and

 

-19-



--------------------------------------------------------------------------------

(e) finally, to the Borrower or whoever else may be lawfully entitled thereto.

Section 3.2. Account Debit. The Borrower hereby irrevocably authorizes the
Administrative Agent to charge any of the Borrower’s deposit accounts maintained
with the Administrative Agent for the amounts from time to time necessary to pay
any then due Obligations; provided that the Borrower acknowledges and agrees
that the Administrative Agent shall not be under an obligation to do so and the
Administrative Agent shall not incur any liability to the Borrower or any other
Person for the Administrative Agent’s failure to do so; provided, further, the
Administrative Agent shall give notice to the Borrower prior to (if no Event of
Default exists), or after (if an Event of Default exits), making any such charge
against the Borrower’s deposit accounts.

SECTION 4. GUARANTIES AND COLLATERAL.

Section 4.1. Guaranties. The payment and performance of the Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability shall at all times
be guaranteed by each Guarantor pursuant to Section 12 hereof or pursuant to one
or more guaranty agreements in form and substance acceptable to the
Administrative Agent, as the same may be amended, modified or supplemented from
time to time (individually a “Guaranty” and collectively the “Guaranties”);
provided, however, that unless otherwise required by the Administrative Agent or
the Required Lenders during the existence of any Event of Default, a Foreign
Subsidiary shall not be required to be a Guarantor hereunder if providing such
Guaranty would cause an adverse effect on the Borrower’s federal income tax
liability.

Section 4.2. Collateral. The Obligations, Hedging Liability, and Funds Transfer
and Deposit Account Liability shall be secured by valid, perfected, and
enforceable Liens on all right, title, and interest of the Borrower and each
Guarantor in all of their accounts, chattel paper, instruments, documents,
general intangibles, letter-of-credit rights, supporting obligations, deposit
accounts, investment property, inventory, equipment, fixtures, commercial tort
claims, real estate and certain other Property, whether now owned or hereafter
acquired or arising, and all proceeds thereof; provided, however, that:
(i) unless otherwise required by the Administrative Agent or the Required
Lenders during the existence of any Default or Event of Default, (x) Liens on
demand deposit accounts other than payroll accounts maintained by the Borrower
and the Guarantors in proximity to their operations need not be perfected,
provided that the amount on deposit in any such individual account for any
period in excess of five (5) consecutive calendar days not so perfected shall
not exceed $1,500,000 (or such other amount as is determined by the
Administrative Agent in its reasonable credit judgment), (y) Liens on payroll
accounts maintained by the Borrower and the Guarantors need not be perfected
provided the total amount on deposit at any time does not materially exceed the
current amount of their payroll obligations and (z) Liens on vehicles which are
subject to a certificate of title law need not be perfected provided that the
total value of such property at any one time not so perfected shall not exceed
$150,000 in the aggregate, (ii) unless otherwise required by the Administrative
Agent or the Required Lenders during the existence of any Event of Default,
Liens on the Voting

 

-20-



--------------------------------------------------------------------------------

Stock of a Foreign Subsidiary which, if granted, would cause an adverse effect
on the Borrower’s federal income tax liability shall be limited to 66% of the
total outstanding Voting Stock of such Foreign Subsidiary, and (iii) unless
otherwise required by the Administrative Agent or the Required Lenders during
the existence of any Event of Default, Liens need not be granted on the assets
of a Foreign Subsidiary which, if granted, would cause an adverse effect on the
Borrower’s federal income tax liability. The Borrower acknowledges and agrees
that the Liens on the Collateral shall be granted to the Administrative Agent
for the benefit of the holders of the Obligations, the Hedging Liability, and
the Funds Transfer and Deposit Account Liability and shall be valid and
perfected first priority Liens subject, however, to the proviso appearing at the
end of the preceding sentence and to Liens permitted by Section 8.8 hereof, in
each case pursuant to one or more Collateral Documents from such Persons, each
in form and substance satisfactory to the Administrative Agent.

Section 4.3. Liens on Real Property. In the event that the Borrower or any
Guarantor owns or hereafter acquires any real property (except in the case where
such real property is acquired after the Closing Date which the Borrower or such
Guarantor intends to dispose of in a sale and leaseback transaction permitted by
Section 8.10(h) provided that such sale and leaseback transaction is completed
within five (5) Business Days (or such longer period reasonably acceptable to
the Administrative Agent) following the acquisition of such real property and
the Borrower delivers to the Administrative Agent not later than two days (or
such longer period reasonably acceptable to the Administrative Agent) following
the date such sale and leaseback is completed, an executed copy of the
transaction document(s) pursuant to which such sale and leaseback transaction is
to occur), the Borrower shall, or shall cause such Guarantor to, execute and
deliver to the Administrative Agent a mortgage or deed of trust acceptable in
form and substance to the Administrative Agent for the purpose of granting to
the Administrative Agent (or a security trustee therefor) a Lien on such real
property to secure the Obligations, Hedging Liability, and Funds Transfer and
Deposit Account Liability, shall pay all taxes, costs, and expenses incurred by
the Administrative Agent in recording such mortgage or deed of trust, and shall
supply to the Administrative Agent, to the extent required by the Administrative
Agent in its reasonable discretion, at the Borrower’s cost and expense a survey,
environmental report, hazard insurance policy, appraisal report, and a
mortgagee’s policy of title insurance from a title insurer acceptable to the
Administrative Agent insuring the validity of such mortgage or deed of trust and
its status as a first Lien (subject to Liens permitted by this Agreement) on the
real property encumbered thereby and such other instrument, documents,
certificates, and opinions reasonably required by the Administrative Agent in
connection therewith.

Section 4.4. Further Assurances. The Borrower agrees that it shall, and shall
cause each Guarantor to, from time to time at the request of the Administrative
Agent or the Required Lenders, execute and deliver such documents and do such
acts and things as the Administrative Agent or the Required Lenders may
reasonably request in order to provide for or perfect or protect such Liens on
the Collateral. In the event the Borrower or any Guarantor forms or acquires any
other Subsidiary after the date hereof, except as otherwise provided in
Sections 4.1 and 4.2 above, the Borrower shall promptly upon such formation or
acquisition cause such newly formed or acquired Subsidiary to execute a Guaranty
or Additional Guarantor Supplement and such Collateral Documents as the
Administrative Agent may then require, and the Borrower shall

 

-21-



--------------------------------------------------------------------------------

also deliver to the Administrative Agent, or cause such Subsidiary to deliver to
the Administrative Agent, at the Borrower’s cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith.

Section 4.5. Collections. The Borrower shall cause all cash proceeds of the
Collateral of the Borrower and each Subsidiary in any deposit account maintained
by the Borrower and each Subsidiary in an amount in excess of $20,000 per
account to be deposited on a daily basis into a central collection account
maintained by the Borrower with the Administrative Agent or with other financial
institutions selected by the Borrower and acceptable to the Administrative
Agent, pursuant to arrangements acceptable to the Administrative Agent under
which the balance of collected funds standing on deposit in such accounts
maintained with such other financial institutions are transmitted to one or more
collections accounts at the Administrative Agent, except to the extent agreed by
the Borrower and the Administrative Agent with respect to certain payroll and
demand deposit accounts of the Borrower and its Subsidiaries.

SECTION 5. DEFINITIONS; INTERPRETATION.

Section 5.1. Definitions. The following terms when used herein shall have the
following meanings:

“Acquired Business” means the entity or assets acquired by the Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower or the Subsidiary is the surviving entity.

“Adjusted LIBOR” is defined in Section 1.3(b) hereof.

“Administrative Agent” means Bank of Montreal and any successor pursuant to
Section 11.7 hereof.

“Administrative Agent’s Quoted Rate” is defined in Section 1.14(c) hereof.

“Administrative Questionnaire” means the Administrative Questionnaire in form
supplied by the Administrative Agent.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person,

 

-22-



--------------------------------------------------------------------------------

whether through the ownership of voting securities, common directors, trustees
or officers, by contract or otherwise; provided that, in any event for purposes
of this definition, any Person that owns, directly or indirectly, 10% or more of
the securities having the ordinary voting power for the election of directors or
governing body of a corporation or 10% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time pursuant to the
terms hereof.

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.1 hereof,
until the first Pricing Date, the rates per annum shown opposite Level II below,
and thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:

 

LEVEL

  

TOTAL FUNDED
DEBT/EBITDA
RATIO FOR SUCH
PRICING DATE

   APPLICABLE MARGIN FOR
BASE RATE LOANS AND
REIMBURSEMENT
OBLIGATIONS SHALL BE:   APPLICABLE MARGIN
FOR EURODOLLAR
LOANS AND LETTER OF
CREDIT FEE SHALL BE:   APPLICABLE MARGIN
FOR REVOLVING CREDIT
COMMITMENT FEE
SHALL BE:

V

   Greater than or equal to 2.50 to 1.00    0.90%   2.40%   0.55%

IV

   Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00    0.65%  
2.15%   0.45%

III

   Less than 2.00 to 1.0, but greater than or equal to 1.50 to 1.00    0.15%  
1.65%   0.35%

II

   Less than 1.50 to 1.00, but greater than or equal to 1.00 to 1.00    0.15%  
1.40%   0.30%

I

   Less than 1.00 to 1.00    0.15%   1.15%   0.25%

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after June 30, 2008, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5 hereof. The
Applicable Margin shall be established based on the Total Funded Debt/EBITDA
Ratio for the most recently completed fiscal quarter and the Applicable Margin
established on a Pricing Date shall remain in effect until the next Pricing
Date. If the Borrower has not delivered its financial statements by the date
such financial statements (and, in the case of the year-end financial
statements, audit report) are required to be delivered under Section 8.5 hereof,
until such

 

-23-



--------------------------------------------------------------------------------

financial statements before the next Pricing Date, the Applicable Margin
established by such late delivered financial statements shall take effect from
the date of delivery until the next Pricing Date. In all other circumstances,
the Applicable Margin established by such financial statements shall be in
effect from the Pricing Date that occurs immediately after the end of the fiscal
quarter covered by such financial statements until the next Pricing Date. Each
determination of the Applicable Margin made by the Administrative Agent in
accordance with the foregoing shall be conclusive and binding on the Borrower
and the Lenders if reasonably determined.

“Application” is defined in Section 1.2(b) hereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

“Assignment of Leases” means, collectively, each Assignment of Leases and Rents
between the Borrower or the relevant Guarantor and the Administrative Agent
relating to real property leased by the Borrower or the relevant Guarantor as
lessor (or sublessor) to a third party, as the same may be amended, modified,
supplemented or restated from time to time.

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.

“Base Rate” is defined in Section 1.3(a) hereof.

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.3(a) hereof.

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Credit on a single date and, in the case of Eurodollar
Loans, for a single Interest Period. Borrowings of Loans are made and maintained
ratably from each of the Lenders under a Credit according to their Percentages
of such Credit. A Borrowing is “advanced” on the day Lenders advance funds
comprising such Borrowing to the Borrower, is “continued” on the date a new
Interest Period for the same type of Loans commences for such Borrowing, and is
“converted” when such Borrowing is changed from one type of Loans to the other,
all as determined pursuant to Section 1.5 hereof. Borrowings of Swing Loans are
made by the Administrative Agent in accordance with the Procedures set forth in
Section 1.14 hereof.

 

-24-



--------------------------------------------------------------------------------

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England and Nassau,
Bahamas.

“Camelback Acquisition” means the acquisition by the Borrower of two schools in
Arizona pursuant to the Camelback Purchase Agreement, the Total Consideration of
which aggregates approximately $400,000.

“Camelback Purchase Agreement” means, collectively, that certain Acquisition
Agreement among (i) the Borrower, Camelback Desert School Scottsdale, Inc. and
the selling shareholders party thereto and (ii) the Borrower, Camelback Desert
School, Inc. and the selling shareholders party thereto.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

“Change of Control” shall occur if (i) any “person” becomes the “beneficial
owner” (as such terms are defined in the Securities Exchange Act of 1934, as
amended from time to time, and the rules and regulations promulgated thereunder)
of shares of the Borrower having 50% or more of the total number of votes that
may be cast for the election of the Borrower’s directors; (ii) within any period
of twelve (12) consecutive calendar months of individuals who are members of the
board of directors (or similar governing body) of the Borrower on the first day
of such period (together with any new or replacement directors whose initial
nomination for election was approved by a majority of the directors who were
either directors on the first day of such period or previously so approved) fail
to constitute a majority of the board of directors (or similar governing body)
of the Borrower; or (iii) there occurs a cash or tender offer for the

 

-25-



--------------------------------------------------------------------------------

Borrower’s shares, merger, or other business combination, or sale of assets or
any combination of the foregoing transactions, and as a result of or in
connection with any such event persons who were directors of the Borrower before
the event shall cease to constitute a majority of the board of directors or of
the board of directors of any successor to the Borrower.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.

“Collateral Account” is defined in Section 9.4 hereof.

“Collateral Documents” means the Mortgages, the Second Supplements, the Security
Agreement, and all other mortgages, deeds of trust, security agreements, pledge
agreements, assignments, financing statements and other documents as shall from
time to time secure or relate to the Obligations, the Hedging Liability, and the
Funds Transfer and Deposit Account Liability or any part thereof.

“Compliance Certificate” is defined in Section 8.5(i) hereof.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

“Credit” means either of the Revolving Credit or the Swing Line.

“Credit Event” means the advancing of any Loan, or the continuation of or
conversion into a Eurodollar Loan, or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 8.10(i), 8.10(ii)(a), (b), (c) or (d) hereof.

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

-26-



--------------------------------------------------------------------------------

“Earn Out Payments” means and includes any earn out obligations, performance
payments or similar obligations of the Borrower or any Subsidiary arising out of
or in connection with an Acquisition.

“EBITDA” means, with reference to any period (each, a “Test Period”), Net Income
for such period plus the sum of all amounts deducted in arriving at such Net
Income amount in respect of (a) Interest Expense for such period, (b) federal,
state, and local income taxes for the Borrower and its Subsidiaries for such
period, (c) depreciation of fixed assets and amortization of intangible assets
for the Borrower and its Subsidiaries for such period, (d) non-cash compensation
granted during such period, including any such charges resulting from stock
options, restricted stock grants or other equity incentive programs and (e) for
any fiscal quarter, non-cash losses in an amount reasonably acceptable to the
Administrative Agent resulting from impairment charges arising from the
application of SFAS No. 142 or SFAS No. 144, less (f) interest income and
extraordinary gains for such period, (g) any cash lease expenses incurred by the
Borrower and its Subsidiaries during such Test Period and charged against the
lease expense reserve as set forth on Schedule 5.1 hereof for such Test Period,
and (h) cash severance expenses incurred by the Borrower and its Subsidiaries
for such Test Period and charged against the severance expense reserve as set
forth on Schedule 5.1 hereto for such Test Period. EBITDA shall be calculated on
a pro forma basis to give effect to any Permitted Acquisition consummated at any
time on or after the first day of the Test Period thereof as if each such
Permitted Acquisition had been effect on the first day of such Test Period, and
EBITDA shall be calculated to include (i) the historical EBITDA of the Acquired
Business (whether positive or negative) to the extent such historical EBITDA
(A) is evidenced by the financial statements or financial due diligence analysis
delivered to the Administrative Agent pursuant to clauses (c), (f) and, to the
extent required, (g) of the definition of Permitted Acquisition, subject to any
cash or non-cash adjustments or consented to by the Required Lenders, or (B) is
evidenced (in the case where the Total Consideration for such Acquired Business
is less than $2,000,000) by (I) such financial statements or financial due
diligence analysis delivered to the Administration Agent, at the Borrower’s
option, described in clauses (c), (f) or (g) of the definition of Permitted
Acquisition, subject to any cash or non-cash adjustments consented to by the
Administrative Agent or (II) otherwise approved by the Administrative Agent
(provided that any such adjustment resulting in an addition to EBITDA in excess
of $500,000 shall be subject to the approval of the Required Lenders) in each
case, for the period from the first day of such Test Period to, but not
including, the date of the consummation of such Permitted Acquisition (the
“Consummation Date”) and (ii) the actual EBITDA of the Acquired Business for the
period from the Consummation Date to, and including, the last day of the Test
Period. The historical EBITDA of any Acquired Businesses acquired (including,
without limitation, the Camelback Acquisition) less than twelve months prior to
the date hereof to be included in the calculation of EBITDA shall be set forth
in Schedule 5.1 hereto. The Borrower may adjust the items referred to in clause
(g) above appearing on Schedule 5.1 hereto from time to time by delivering an
amended Schedule 5.1 with any Compliance Certificate required to be delivered
pursuant to Section 8.5 hereof, subject to the review and approval of such
amended Schedule by the Administrative Agent which approval shall not be
unreasonably withheld.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative

 

-27-



--------------------------------------------------------------------------------

Agent, (ii) in the case of any assignment of a Revolving Credit Commitment, the
L/C Issuer and the Swing Line Lender, and (iii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any Guarantor or any of
the Borrower’s or such Guarantor’s Affiliates or Subsidiaries.

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any of its Subsidiaries (or as may otherwise be
agreed to from time to time by the Administrative Agent in writing).

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management or use of natural resources and wildlife,
(c) the protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.3(b) hereof.

“Eurodollar Reserve Percentage” is defined in Section 1.3(b) hereof.

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

“Evergreen Letter of Credit” means a Letter of Credit with an expiration date
that is automatically extended unless the L/C Issuer gives notice that the
expiration date will not so extend beyond its then scheduled expiration date.

 

-28-



--------------------------------------------------------------------------------

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (x) of clause (ii) of the definition of Base Rate appearing in
Section 1.3(a) hereof.

“Fixed Charges” means, with reference to any period (each, a “Test Period”), the
sum of (a) all scheduled cash payments of principal required to be made during
such Test Period with respect to Indebtedness for Borrowed Money of the Borrower
and its Subsidiaries (other than Earn Out Payments and those payments made or
required to be made pursuant to Section 1.8 hereof), (b) cash Interest Expense
for such Test Period, (c) cash dividends paid during such Test Period,
(d) federal, state, and local income taxes paid in cash by the Borrower and its
Subsidiaries during such Test Period and (e) Earn Out Payments made during such
Test Period. With respect to any Test Period during which a Permitted
Acquisition is consummated, cash Interest Expense for such Test Period shall be
calculated on a pro forma basis in accordance with GAAP and in a manner
acceptable to the Required Lenders to the extent that any portion of the Total
Consideration for such Permitted Acquisition is financed with the proceeds of
Loans hereunder as if each such Permitted Acquisition and such Loans had been
effected on the first day of such Test Period and remained outstanding for the
duration of such Test Period. For the avoidance of doubt, no Fixed Charges
attributable to the Acquired Business prior to the consummation of the Permitted
Acquisition shall be included in the calculation of Fixed Charges to the
Borrower and its Subsidiaries (except with respect to Interest Expense as
described in the immediately preceding sentence).

“Fixed Charge Coverage Ratio” is defined in Section 8.21(c) hereof.

“Foreign Subsidiary” means each Subsidiary which (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any Subsidiary owing to any of the Lenders, or any Affiliates of
such Lenders, arising out of (a) the execution or processing of electronic
transfers of funds by automatic clearing house transfer, wire transfer or
otherwise to or from deposit accounts of the Borrower and/or any Subsidiary now
or hereafter maintained with any of the Lenders or their Affiliates, (b) the
acceptance for deposit or the honoring for payment of any check, draft or other
item with respect to any such deposit accounts, and (c) any other deposit,
disbursement, and cash management services afforded to the Borrower or any
Subsidiary by any of such Lenders or their Affiliates.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

-29-



--------------------------------------------------------------------------------

“Guarantor” and “Guarantors” mean each direct and indirect Subsidiary of the
Borrower, other than each Immaterial Subsidiary, which entities are specifically
exempted from such definition.

“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law applicable to any of
the Borrower or any Subsidiary.

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

“Hedging Liability” means the liability of the Borrower or any Subsidiary to any
of the Lenders, or any Affiliates of such Lenders, in respect of any interest
rate, foreign currency, and/or commodity swap, exchange, cap, collar, floor,
forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement, as the Borrower or such Subsidiary,
as the case may be, may from time to time enter into with any one or more of the
Lenders party to this Agreement or their Affiliates.

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, and as to
which such approval has not been withdrawn.

“Immaterial Subsidiary” means and includes, at any time, each Subsidiary formed
by Borrower or a Subsidiary thereof and any additional Subsidiary acquired by
the Borrower or a Subsidiary thereof in a Permitted Acquisition: provided,
however, that the foregoing Subsidiaries shall constitute Immaterial
Subsidiaries for the purposes of this Agreement only if and so long as (i) such
Subsidiaries have total assets (determined on a consolidated basis in accordance
with GAAP) as of such date with a fair market value in an aggregate amount not
in excess of 2% of the total assets of the Borrower and its Subsidiaries and
(ii) as of the last day of the most recently completed calendar month, the
aggregate EBITDA of such Subsidiaries for the twelve calendar month period ended
on such date shall be less than or equal to 2% of the EBITDA of the Borrower and
its Subsidiaries determined on a consolidated basis in accordance with GAAP. The
Borrower hereby covenants that if at any time the conditions set forth in the
immediately preceding sentence (“Subsidiary Threshold Conditions”) shall fail to
be true, the Borrower shall

 

-30-



--------------------------------------------------------------------------------

cause certain of such Subsidiaries to comply with the terms of Section 4 hereof
such that after giving effect thereto, the Subsidiary Threshold Conditions shall
be true. Any Subsidiary required to comply with Section 4 hereof shall not
constitute Immaterial Subsidiaries.

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business
which are not more than sixty (60) days past due), including, without
limitation, all Earn Out Payments (to the extent shown as a liability on the
Borrower’s balance sheet in accordance with GAAP), (c) all indebtedness secured
by any Lien upon Property of such Person, whether or not such Person has assumed
or become liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person, and (e) all obligations of such Person on or with
respect to letters of credit, bankers’ acceptances and other extensions of
credit whether or not representing obligations for borrowed money.

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

“Interest Period” is defined in Section 1.6 hereof.

“L/C Issuer” means the Administrative Agent or any other Lender requested by the
Borrower and approved by the Administrative Agent in its sole discretion with
respect to the issuance of any Letter of Credit.

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

“L/C Sublimit” means $5,000,000 as reduced pursuant to the terms hereof.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

“Lenders” means and includes BMO Capital Markets Financing, Inc. and the other
financial institutions from time to time party to this Agreement, including each
assignee Lender pursuant to Section 13.12 hereof and, unless the context
otherwise requires, the Swing Line Lender.

“Lending Office” is defined in Section 10.4 hereof.

“Letter of Credit” is defined in Section 1.2(a) hereof.

“LIBOR” is defined in Section 1.2(b) hereof.

 

-31-



--------------------------------------------------------------------------------

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

“Loan” means any Revolving Loan or Swing Loan, whether outstanding as a Base
Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of Loan
hereunder.

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guaranties, and each other instrument or document to
be delivered hereunder or thereunder or otherwise in connection therewith.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property or condition (financial
or otherwise) of the Borrower and its Subsidiaries taken as a whole, (b) a
material impairment of the ability of the Borrower to perform its material
obligations under any Loan Document or of the Borrower and its Subsidiaries
taken as a whole to perform their material obligations under any Loan Documents
or (c) a material adverse effect upon (i) the legality, validity, binding effect
or enforceability against the Borrower or any Guarantor of any Loan Document or
the rights and remedies of the Administrative Agent and the Lenders thereunder
or (ii) the perfection or priority of any Lien granted under any Collateral
Document.

“Material Written Audit” means a written audit of such significance that such
audit and the legal, regulatory and financial impacts of such audit and the
legal and regulatory actions likely to result therefrom are reasonably likely to
have a material adverse effect upon the operations, business, Property or
condition (financial or otherwise) of the Borrower or any Subsidiary.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means, collectively, each Mortgage and Security Agreement with
Assignment of Rents and each Deed of Trust and Security Agreement with
Assignment of Rents between the Borrower or the relevant Guarantor and the
Administrative Agent relating to such Person’s real property owned as of the
Closing Date and located in the States of New Jersey, Pennsylvania, Illinois and
California and any other mortgages or deeds of trust delivered to the
Administrative Agent pursuant to Section 4.3 hereof, as the same may be amended,
modified, supplemented or restated from time to time.

“Net Capital Expenditures” means, for any period, Capital Expenditures for such
period less that portion of Capital Expenditures incurred during such period
which is financed through Capital Leases.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition and
(ii) sale, use or other transactional taxes paid or payable by such Person as a
direct result of such Disposition, (b) with respect to any Event of Loss of a
Person, cash and cash equivalent proceeds received by or for such Person’s

 

-32-



--------------------------------------------------------------------------------

account (whether as a result of payments made under any applicable insurance
policy therefor or in connection with condemnation proceedings or otherwise),
net of reasonable direct costs incurred in connection with the collection of
such proceeds, awards or other payments, and (c) with respect to any offering of
equity securities of a Person or the issuance of any Indebtedness for Borrowed
Money by a Person, cash and cash equivalent proceeds received by or for such
Person’s account, net of reasonable legal, underwriting, and other fees,
commissions and expenses incurred as a direct result thereof.

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income the net income (or net loss) of any Person (other than a Subsidiary) in
which the Borrower or any of its Subsidiaries has a equity interest, except to
the extent of the amount of dividends or other distributions actually paid to
the Borrower or any of its Subsidiaries during such period.

“Note” and “Notes” means and includes the Revolving Note and the Swing Note.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.

“Participating Interest” is defined in Section 1.2(e) hereof.

“Participating Lender” is defined in Section 1.2(e) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Percentage” means for any Lender its Revolver Percentage, as applicable; and
where the term “Percentage” is applied on an aggregate basis (including, without
limitation, Section 11.6 hereof), such aggregate percentage shall be calculated
by aggregating the separate components of the Revolver Percentage, and
expressing such components on a single percentage basis.

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

(a) the Acquired Business is in an Eligible Line of Business and has its primary
operations within the United States of America or Canada;

(b) the Acquisition shall not be a Hostile Acquisition;

 

-33-



--------------------------------------------------------------------------------

(c) if the Total Consideration for the Acquired Business exceeds $2,000,000, the
financial statements of the Acquired Business shall have been audited by an
independent accounting firm reasonably satisfactory to the Administrative Agent,
or if such financial statements have not been audited by such an accounting
firm, (i) such financial statements shall have been approved by the Required
Lenders and (ii) the Acquired Business has undergone a review, compilation or
financial analysis by an independent accounting firm reasonably satisfactory to
the Administrative Agent as part of the applicable Borrower’s due diligence on
the Acquisition;

(d) the financial statements provided pursuant to clause (c) above shall
evidence that the EBITDA of the Acquired Business (excluding the Acquired
Business under the Camelback Acquisition) for the twelve most recently completed
calendar months is not less than $0 (or with respect to all De Minimus
Acquisitions (as defined below) completed during the twelve most recent
completed calendar months, an aggregate amount for all such Acquisitions of not
less than negative $500,000);

(e) the aggregate Total Consideration for all Acquired Businesses acquired in
any fiscal year of the Borrower (the “Purchase Price Limitation”) shall not
exceed (i) $35,000,000 during the Borrower’s fiscal year ending on or about
June 30, 2008 and (ii) $25,000,000 during any fiscal year of the Borrower ending
thereafter; provided that up to $10,000,000 of the unused Purchase Price
Limitation in any fiscal year may be carried forward to the immediately
succeeding fiscal year;

(f) the Borrower shall have notified the Administrative Agent and Lenders not
less than 10 days prior to the consummation of any such Acquisition and
furnished to the Administrative Agent and Lenders at such time reasonable
details as to such Acquisition (including sources and uses of funds therefor),
and 3-year historical financial information for the Acquired Business and
covenant compliance calculations reasonably satisfactory to the Administrative
Agent demonstrating satisfaction of the condition described in clause (i) below;

(g) if the Total Consideration for the Acquired Business exceeds $7,500,000, the
Borrower shall supply to the Administrative Agent and Lenders (i) a third party
quality of earnings report completed by a firm that is satisfactory to the
Administrative Agent in its reasonable discretion and (ii) 3-year pro forma
financial forecasts of the Acquired Business on a stand alone basis.

(h) if a new Subsidiary (to the extent not an Immaterial Subsidiary) is formed
or acquired as a result of or in connection with the Acquisition, the Borrower
shall have complied with the requirements of Section 4 hereof in connection
therewith;

(i) the Administrative Agent shall have received a Compliance Certificate
evidencing, to the satisfaction of the Administrative Agent, that (i) the Total
Funded Debt/EBITDA Ratio, calculated on a pro forma basis after giving effect to
such Acquisition is not greater than (x) the then applicable ratio set forth in
Section 8.21(a) hereof minus (y) 0.25 to 1.0, and (ii) the Fixed Charge Coverage
Ratio, calculated on a pro forma basis after giving effect to such Acquisition
shall not be less than 1.30 to 1.00;

 

-34-



--------------------------------------------------------------------------------

(j) after giving effect to the Acquisition and any Credit Event in connection
therewith, no Default or Event of Default shall exist, including with respect to
the financial covenants contained in Section 8.21 hereof on a pro forma basis;

(k) after giving effect to the Acquisition and any Credit Event in connection
therewith, the Borrower shall have not less than $5,000,000 of Unused Revolving
Credit Commitments; and

(l) the Total Consideration for any Acquired Business shall not exceed
$20,000,000 unless such Acquisition has been approved by the Required Lenders.

Notwithstanding the foregoing, with respect to Acquisitions (“De Minimus
Acquisitions”) in any single fiscal year the aggregate Total Consideration of
which is less than $2,000,000, such De Minimus Acquisitions shall constitute
Permitted Acquisitions upon compliance with only clauses (d), (h) and (i) of
this definition.

For the avoidance of doubt, the Camelback Acquisition shall constitute a
Permitted Acquisition.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“Premises” means the real property owned or leased by the Borrower or any
Subsidiary, including without limitation the real property and improvements
thereon owned by the Borrower or any Subsidiary subject to the Lien of the
Mortgages or any other Collateral Documents.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

-35-



--------------------------------------------------------------------------------

“Reimbursement Obligation” is defined in Section 1.2(c) hereof.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans, interests in Letters of Credit, interests in Swing Loans and
Unused Revolving Credit Commitments constitute more than 50% of the sum of the
total outstanding Loans, interests in Letters of Credit, interests in Swing
Loans and Unused Revolving Credit Commitments of the Lenders, provided that, at
any time when there are fewer than three Lenders, “Required Lenders” shall mean
both of the Lenders.

“Responsible Officer” means the chief executive officer, chief financial
officer, chief operating officer, president or general counsel of the Borrower
or any Guarantor.

“Revolver Percentage” means, for each Lender, the percentage of the Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated, the percentage held by
such Lender (including through participation interests in Reimbursement
Obligations and participation interests in Swing Loans) of the aggregate
principal amount of all Loans and L/C Obligations then outstanding.

“Revolving Credit” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Sections 1.1 and 1.2
hereof.

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof. The Borrower and the Lenders acknowledge and
agree that the Revolving Credit Commitments of the Lenders aggregate $75,000,000
on the date hereof.

“Revolving Credit Termination Date” means June 6, 2013, or such earlier date on
which the Revolving Credit Commitments are terminated in whole pursuant to
Section 1.12, 9.2 or 9.3 hereof.

“Revolving Loan” is defined in Section 1.1 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

“Revolving Note” is defined in Section 1.10 hereof.

 

-36-



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

“Second Supplements” means and includes each of the Second Supplements to each
of the Mortgages in effect on the Closing Date.

“Security Agreement” means that certain Amended and Restated Security Agreement
dated the date of this Agreement among the Borrower and the Guarantors and the
Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time.

“Subordinated Debt” means Indebtedness for Borrowed Money which is subordinated
in right of payment to the prior payment of the Obligations, Hedging Liability,
and Funds Transfer and Deposit Account Liability pursuant to subordination
provisions approved in writing by the Administrative Agent and the Required
Lenders and is otherwise pursuant to documentation that is, which is in an
amount that is, and which contains interest rates, payment terms, maturities,
amortization schedules, covenants, defaults, remedies and other material terms
that are in form and substance, in each case satisfactory to the Administrative
Agent and the Required Lenders.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.14 hereof.

“Swing Line Lender” means BMO Capital Markets Financing, Inc.

“Swing Line Sublimit” means $2,000,000, as reduced pursuant to the terms hereof.

“Swing Loan” and “Swing Loans” each is defined in Section 1.14 hereof.

“Swing Note” is defined in Section 1.10 hereof.

“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid in connection with any Acquisition,
(b) indebtedness payable to the seller in connection with such Acquisition,
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with any Acquisition, (d) the present
value of future payments which are required to be made over a period of time and
are not contingent upon the Borrower or its Subsidiary meeting financial
performance objectives (exclusive of salaries paid in the ordinary course of
business) (discounted at the Base Rate), but only to the extent not included in
clause (a), (b) or (c) above, and (e) the amount of indebtedness assumed in
connection with such Acquisition.

 

-37-



--------------------------------------------------------------------------------

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness for Borrowed Money of the
Borrower and its Subsidiaries at such time, and (b) all Indebtedness for
Borrowed Money of any other Person which is directly or indirectly guaranteed by
the Borrower or any of its Subsidiaries or which the Borrower or any of its
Subsidiaries has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which the Borrower or any of its Subsidiaries has
otherwise assured a creditor against loss.

“Total Funded Debt/EBITDA Ratio” means, as of the last day of any fiscal quarter
of the Borrower, the ratio of Total Funded Debt of the Borrower and its
Subsidiaries as of the last day of such fiscal quarter to EBITDA of the Borrower
and its Subsidiaries for the period of four fiscal quarters then ended.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations, provided that Swing
Loans outstanding from time to time shall be deemed to reduce the Unused
Revolving Credit Commitment of the Swing Line Lender for purposes of computing
the commitment fee under Section 2.1(c) hereof.

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

Section 5.2. Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to Chicago,
Illinois, time unless otherwise specifically provided. Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP except where such principles are inconsistent with the specific provisions
of this Agreement.

 

-38-



--------------------------------------------------------------------------------

Section 5.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made. No delay by the Borrower
or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.

SECTION 6. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:

Section 6.1. Organization and Qualification. The Borrower is duly organized,
validly existing, and in good standing as a corporation under the laws of the
State of Delaware, has full and adequate power to own its Property and conduct
its business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying, except where the failure to do so would not have a Material
Adverse Effect.

Section 6.2. Subsidiaries. Each Subsidiary is duly organized, validly existing,
and in good standing under the laws of the jurisdiction in which it is
organized, has full and adequate power to own its Property and conduct its
business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying, except where the failure to do so would not have a Material
Adverse Effect. Schedule 6.2 hereto identifies each Subsidiary, the jurisdiction
of its organization, the percentage of issued and outstanding shares of each
class of its capital stock or other equity interests owned by the Borrower and
the other Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly

 

-39-



--------------------------------------------------------------------------------

issued and outstanding and fully paid and nonassessable and all such shares and
other equity interests indicated on Schedule 6.2 hereto as owned by the Borrower
or another Subsidiary are owned, beneficially and of record, by the Borrower or
such Subsidiary free and clear of all Liens other than the Liens granted in
favor of the Administrative Agent pursuant to the Collateral Documents. Except
as set forth on Schedule 6.2 hereto, there are no outstanding commitments or
other obligations of any Subsidiary to issue, and no options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of any Subsidiary.

Section 6.3. Authority and Validity of Obligations. The Borrower has full right
and authority to enter into this Agreement and the other Loan Documents executed
by it, to make the borrowings herein provided for, to issue its Notes in
evidence thereof, to grant to the Administrative Agent the Liens described in
the Collateral Documents executed by the Borrower, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it. Each
Guarantor has full right and authority to enter into the Loan Documents executed
by it, to guarantee the Obligations, Hedging Liability, and Funds Transfer and
Deposit Account Liability, to grant to the Administrative Agent the Liens
described in the Collateral Documents executed by such Person, and to perform
all of its obligations under the Loan Documents executed by it. The Loan
Documents delivered by the Borrower and the Guarantors have been duly
authorized, executed, and delivered by such Persons and constitute valid and
binding obligations of the Borrower and the Guarantors enforceable against them
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by the Borrower or any Guarantor of any of
the matters and things herein or therein provided for, (a) contravene or
constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon the Borrower or any Guarantor or any provision of
the organizational documents (e.g., charter, certificate or articles of
incorporation and by-laws, certificate or articles of association and operating
agreement, partnership agreement, or other similar organizational documents) of
the Borrower or any Guarantor, (b) contravene or constitute a default under any
covenant, indenture or agreement of or affecting the Borrower or any Guarantor
or any of their Property, in each case where such contravention or default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (c) result in the creation or imposition of any Lien
on any Property of the Borrower or any Guarantor other than the Liens granted in
favor of the Administrative Agent pursuant to the Collateral Documents.

Section 6.4. Use of Proceeds; Margin Stock. The Borrower shall use the proceeds
of the Revolving Credit to refinance existing Indebtedness for Borrowed Money of
the Borrower, to finance Capital Expenditures for the Borrower’s and, subject to
the terms thereof, its Subsidiaries general working capital purposes, to finance
Permitted Acquisitions, and for such other legal and proper purposes as are
consistent with all applicable laws. Neither the Borrower nor any Subsidiary is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Loan or any other extension of

 

-40-



--------------------------------------------------------------------------------

credit made hereunder will be used to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock. Margin stock (as hereinabove defined) constitutes less than 25% of
the assets of the Borrower and its Subsidiaries which are subject to any
limitation on sale, pledge or other restriction hereunder.

Section 6.5. Financial Reports. The consolidated balance sheet of the Borrower
and its Subsidiaries as at June 30, 2007 and the related consolidated statements
of income, retained earnings and cash flows of the Borrower and its Subsidiaries
for the fiscal year then ended, and accompanying notes thereto, which financial
statements are accompanied by the audit report of Grant Thornton LLP,
independent public accountants, heretofore furnished to the Administrative Agent
and the Lenders, fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at said dates and
the consolidated results of their operations and cash flows for the periods then
ended in conformity with GAAP applied on a consistent basis (subject, in the
case of the unaudited statements, to normal year-end adjustments that are not
expected to be material). Except as set forth on Schedule 6.5 hereto, neither
the Borrower nor any Subsidiary had, as of the respective ending dates of the
financial statements referred to above, contingent liabilities which were
material to it other than as indicated on such financial statements.

Section 6.6. No Material Adverse Change. Except as set forth on Schedule 6.6
hereto, since June 30, 2007, there has been no change in the condition
(financial or otherwise) of the Borrower or any Subsidiary except those
occurring in the ordinary course of business, none of which individually or in
the aggregate would reasonably be expected to have a Material Adverse Effect.

Section 6.7. Full Disclosure. The statements and information furnished to the
Administrative Agent and the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing contemplated hereby do not contain any
untrue statements of a material fact or omit a material fact necessary to make
the material statements contained herein or therein not misleading, the
Administrative Agent and the Lenders acknowledging that as to any projections
furnished to the Administrative Agent and the Lenders, the Borrower only
represents that the same were prepared on the basis of information and estimates
the Borrower believed to be reasonable at the time of such projection.

Section 6.8. Trademarks, Franchises, and Licenses. The Borrower and its
Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person, except where the failure to own,
possess or have such rights would not reasonably be expected to have a Material
Adverse Change.

Section 6.9. Governmental Authority and Licensing. Except as disclosed in the
Borrower’s Annual Report on Form 10-K for the fiscal year ended June 30, 2007,
the Borrower and its Subsidiaries have received all licenses, permits, and
approvals of all federal, state, and

 

-41-



--------------------------------------------------------------------------------

local governmental authorities, if any, necessary to conduct their businesses,
in each case where the failure to obtain or maintain the same would reasonably
be expected to have a Material Adverse Effect. No investigation or proceeding
which, if adversely determined, could reasonably be expected to result in
revocation or denial of any license, permit or approval is pending or, to the
knowledge of the Borrower, threatened, except for any such revocation or denial
which would not reasonably be expected to have a Material Adverse Effect.

Section 6.10. Good Title. The Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests and licenses) to their assets as
reflected on the most recent consolidated balance sheet of the Borrower and its
Subsidiaries furnished to the Administrative Agent and the Lenders (except for
sales of assets in the ordinary course of business), subject to no Liens other
than such thereof as are permitted by Section 8.8 hereof.

Section 6.11. Litigation and Other Controversies. Except as disclosed in the
Borrower’s Annual Report on Form 10-K for the fiscal year ended June 30, 2007,
there is no litigation or governmental or arbitration proceeding or labor
controversy pending, nor to the knowledge of any Responsible Officer of the
Borrower threatened, against the Borrower or any Subsidiary or any of their
Property which if adversely determined, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

Section 6.12. Taxes. Except as set forth on Schedule 6.12 hereto, all tax
returns required to be filed by the Borrower or any Subsidiary in any
jurisdiction have, in fact, been filed, and all taxes, assessments, fees, and
other governmental charges upon the Borrower or any Subsidiary or upon any of
its Property, income or franchises, which are shown to be due and payable in
such returns, have been paid, except such taxes, assessments, fees and
governmental charges, if any, as are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and as to which adequate reserves established in accordance with GAAP have been
provided. The Borrower does not know of any proposed additional tax assessment
against it or its Subsidiaries for which adequate provisions in accordance with
GAAP have not been made on their accounts. Adequate provisions in accordance
with GAAP for taxes on the books of the Borrower and each Subsidiary have been
made for all open years, and for its current fiscal period.

Section 6.13. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by the Borrower or any
Subsidiary of any Loan Document, except for such approvals which have been
obtained on or prior to the Closing Date and remain in full force and effect.

Section 6.14. Affiliate Transactions. Except as disclosed in the Borrower’s
Annual Report on Form 10-K for the fiscal year ended June 30, 2007, neither the
Borrower nor any Subsidiary is a party to any contracts or agreements with any
of its Affiliates (other than with Wholly-owned Subsidiaries) on terms and
conditions which are less favorable to the Borrower or such Subsidiary than
would be usual and customary in similar contracts or agreements between Persons
not affiliated with each other, except for compensation agreements with officers
and directors approved by the compensation committee of the Borrower’s board of
directors.

 

-42-



--------------------------------------------------------------------------------

Section 6.15. Investment Company. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

Section 6.16. ERISA. The Borrower and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of and is in
compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA. Except as set forth on Schedule 6.16 hereto, neither the
Borrower nor any Subsidiary has any contingent liabilities with respect to any
post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in article 6 of Title I of ERISA.

Section 6.17. Compliance with Laws. (a) Except as disclosed in the Borrower’s
Annual Report on Form 10-K for the fiscal year ended June 30, 2007, the Borrower
and its Subsidiaries are in compliance with the requirements of all federal,
state and local laws, rules and regulations applicable to or pertaining to their
Property or business operations (including, without limitation, the Occupational
Safety and Health Act of 1970, the Americans with Disabilities Act of 1990, and
laws and regulations establishing quality criteria and standards for air, water,
land and toxic or hazardous wastes and substances), where any such
non-compliance, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect.

(b) Without limiting the representations and warranties set forth in
Section 6.17(a) above, except (A) as disclosed in the Borrower’s Annual Report
on Form 10-K for the fiscal year ended June 30, 2007 and (B) for such other
matters, individually or in the aggregate, which could not reasonably be
expected to result in a Material Adverse Effect, the Borrower represents and
warrants that: (i) the Borrower and its Subsidiaries, and each of the Premises,
comply in all material respects with all applicable Environmental Laws; (ii) the
Borrower and its Subsidiaries have obtained all governmental approvals required
for their operations and each of the Premises by any applicable Environmental
Law; (iii) the Borrower and its Subsidiaries have not, and the Borrower has no
knowledge of any other Person who has, caused any Release, threatened Release or
disposal of any Hazardous Material at, on, about, or off any of the Premises in
any material quantity and, to the knowledge of the Borrower, none of the
Premises are adversely affected by any Release, threatened Release or disposal
of a Hazardous Material originating or emanating from any other property;
(iv) to Borrower’s knowledge, none of the Premises contain and have contained
any: (1) underground storage tank, (2) material amounts of asbestos containing
building material, (3) landfills or dumps, (4) hazardous waste management
facility as defined pursuant to RCRA or any comparable state law, or (5) site on
or nominated for the National Priority List promulgated pursuant to CERCLA or
any state remedial priority list promulgated or published pursuant to any
comparable state law; (v) the Borrower and its Subsidiaries have not used a
material quantity of any Hazardous Material and have conducted no Hazardous
Material Activity at any of the Premises; (vi) the Borrower and its Subsidiaries
have no material liability for response or corrective action, natural resource
damage or other harm

 

-43-



--------------------------------------------------------------------------------

pursuant to CERCLA, RCRA or any comparable state law; (vii) the Borrower and its
Subsidiaries are not subject to, have no notice or knowledge of and are not
required to give any notice of any Environmental Claim involving the Borrower or
any Subsidiary or any of the Premises, and there are no conditions or
occurrences at any of the Premises which could reasonably be anticipated to form
the basis for an Environmental Claim against the Borrower or any Subsidiary or
such Premises; (viii) none of the Premises are subject to any, and the Borrower
has no knowledge of any imminent restriction on the ownership, occupancy, use or
transferability of the Premises in connection with any (1) Environmental Law or
(2) Release, threatened Release or disposal of a Hazardous Material; and
(ix) there are no conditions or circumstances at any of the Premises which pose
an unreasonable risk to the environment or the health or safety of Persons.

Section 6.18. Other Agreements. Neither the Borrower nor any Subsidiary is in
default under the terms of any covenant, indenture or agreement of or affecting
such Person or any of its Property, which default if uncured would reasonably be
expected to have a Material Adverse Effect.

Section 6.19. Solvency. The Borrower and each Guarantor are solvent, able to pay
their debts as they become due, and have sufficient capital to carry on their
business and all businesses in which they are about to engage.

Section 6.20. No Broker Fees. Except as set forth on Schedule 6.20 hereto, no
broker’s or finder’s fee or commission will be payable with respect hereto or
any of the transactions contemplated thereby; and the Borrower hereby agrees to
indemnify the Administrative Agent and the Lenders against, and agree that they
will hold the Administrative Agent and the Lenders harmless from, any claim,
demand, or liability for any such broker’s or finder’s fees alleged to have been
incurred in connection herewith or therewith and any expenses (including
reasonable attorneys’ fees) arising in connection with any such claim, demand,
or liability.

Section 6.21. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 7. CONDITIONS PRECEDENT.

The obligation of each Lender to advance, continue or convert any Loan (other
than the continuation of, or conversion into, a Base Rate Loan) or of the L/C
Issuer to issue, extend the expiration date (including by not giving notice of
non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:

Section 7.1. All Credit Events. At the time of each Credit Event hereunder:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all material respects as
of said time, except to the extent the same expressly relate to an earlier date;

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;

 

-44-



--------------------------------------------------------------------------------

(c) in the case of a Borrowing the Administrative Agent shall have received the
notice required by Section 1.5 hereof, in the case of the issuance of any Letter
of Credit the L/C Issuer shall have received a duly completed Application for
such Letter of Credit together with any fees called for by Section 2.1 hereof,
and, in the case of an extension or increase in the amount of a Letter of
Credit, a written request therefor in a form acceptable to the L/C Issuer
together with fees called for by Section 2.1 hereof; and

(d) such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent, the L/C Issuer, or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a)
through (c), both inclusive, of this Section.

Section 7.2. Initial Credit Event. Before or concurrently with the initial
Credit Event:

(a) the Administrative Agent shall have received for each Lender this Agreement
duly executed by the Borrower and the Guarantors, and the Lenders;

(b) the Administrative Agent shall have received for each Lender such Lender’s
duly executed Notes of the Borrower dated the date hereof and otherwise in
compliance with the provisions of Section 1.10 hereof;

(c) the Administrative Agent shall have received the Second Supplements, and
Security Agreement duly executed by the Borrower and the Guarantors, as
appropriate, together with, to the extent not previously delivered, (i) original
stock certificates or other similar instruments or securities representing all
of the issued and outstanding shares of capital stock or other equity interests
in each Subsidiary (66% of such capital stock in the case of any Foreign
Subsidiary as provided in Section 4.2 hereof) as of the Closing Date, (ii) stock
powers for the Collateral consisting of the stock or other equity interest in
each Subsidiary executed in blank and undated, (iii) UCC financing statements to
be filed against the Borrower and each Guarantor, as debtor, in favor of the
Administrative Agent, as secured party, (iv) patent, trademark, and copyright
collateral agreements to the extent requested by the Administrative Agent, and
(v) deposit account, securities account, and commodity account control
agreements to the extent requested by the Administrative Agent;

(d) the Administrative Agent shall have received evidence of insurance required
to be maintained under the Loan Documents, naming the Administrative Agent, in
such capacity, as mortgagee and loss payee;

(e) the Administrative Agent shall have received for each Lender copies of the
Borrower’s and each Guarantor’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto, certified in
each instance by its Secretary or Assistant Secretary;

 

-45-



--------------------------------------------------------------------------------

(f) the Administrative Agent shall have received for each Lender copies of
resolutions of the Borrower’s and each Guarantor’s Board of Directors (or
similar governing body) authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on the
Borrower’s and each Guarantor’s behalf, all certified in each instance by its
Secretary or Assistant Secretary;

(g) the Administrative Agent shall have received for each Lender copies of the
certificates of good standing for the Borrower and each Guarantor (dated no
earlier than 30 days prior to the date hereof) from the office of the secretary
of the state of its incorporation or organization and of each state in which it
is qualified to do business as a foreign corporation or organization;

(h) the Administrative Agent shall have received for each Lender a list of the
Borrower’s Authorized Representatives;

(i) the Administrative Agent shall have received the initial fees called for by
Section 2.1(c) hereof;

(j) each Lender shall have received such evaluations and certifications as it
may reasonably require in order to satisfy itself as to the value of the
Collateral, the financial condition of the Borrower and the Guarantors, and the
lack of material contingent liabilities of the Borrower and the Guarantors;

(k) the Administrative Agent shall have received financing statement, tax, and
judgment lien search results against the Property of the Borrower and each
Guarantor evidencing the absence of Liens on its Property except as permitted by
Section 8.8 hereof;

(l) the Administrative Agent shall have received for each Lender the favorable
written opinion of counsel to the Borrower and each Guarantor, in form and
substance satisfactory to the Administrative Agent;

(m) the Administrative Agent and its counsel shall have reviewed and shall be
satisfied with all pending and threatened litigation involving the Borrower and
the Guarantors;

(n) the Administrative Agent shall have received a Compliance Certificate duly
executed by an Authorized Officer of the Borrower demonstrating that (i) EBITDA
for the twelve months ending on March 31, 2008, was not less than $19,500,000;
and (ii) the Total Funded Debt/EBITDA Ratio, measured based on Total Funded Debt
projected to be outstanding after giving effect to the initial Credit Extension
and EBITDA for the four fiscal quarters ended on March 31, 2008, is less than
1.10 to 1.0;

 

-46-



--------------------------------------------------------------------------------

(o) the Administrative Agent shall have received date down endorsements to
mortgagee’s title insurance policies (or prepaid binding commitments therefor)
in form and substance acceptable to the Administrative Agent from a title
insurance company or companies acceptable to the Administrative Agent in an
aggregate amount acceptable to the Administrative Agent insuring the Liens of
the Mortgages (other than with respect to the real property located in New
Jersey and Pennsylvania) to be valid first priority Liens subject to no defects
or objections which are unacceptable to the Administrative Agent, together with
such endorsements as the Administrative Agent may require;

(p) the Administrative Agent shall have received a record owner and lien
certificate or similar document issued by the title insurance company that
issued the mortgagee’s title insurance policy with respect to the real property
located in New Jersey and Pennsylvania, which certificate or document shall
evidence no liens, defects or encumbrances which are unacceptable to the
Administrative Agent;

(q) the Administrative Agent shall have received for the account of the Lenders
such other agreements, instruments, documents, certificates, and opinions as the
Administrative Agent may reasonably request; and

(r) the Administrative Agent shall have received a fully executed Internal
Revenue Service [Form W-9] for the Borrower.

SECTION 8. COVENANTS.

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.13 hereof:

Section 8.1. Maintenance of Business. The Borrower shall, and shall cause each
Subsidiary (other than Immaterial Subsidiaries) to, preserve and maintain its
existence, except as otherwise provided in Section 8.10(ii)(b) hereof. The
Borrower shall, and shall cause each Subsidiary (other than Immaterial
Subsidiaries) to, preserve and keep in force and effect all licenses, permits,
franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business where the failure to do so would reasonably be expected to have a
Material Adverse Effect.

Section 8.2. Maintenance of Properties. The Borrower shall, and shall cause each
Subsidiary to, maintain, preserve, and keep its property, plant, and equipment
in good repair, working order and condition (ordinary wear and tear excepted),
and shall from time to time make all needful and proper repairs, renewals,
replacements, additions, and betterments thereto so that at all times the
efficiency thereof shall be fully preserved and maintained, except to the extent
that, in the reasonable business judgment of such Person, any such Property is
no longer necessary for the proper conduct of the business of such Person.

 

-47-



--------------------------------------------------------------------------------

Section 8.3. Taxes and Assessments. The Borrower shall duly pay and discharge,
and shall cause each Subsidiary to duly pay and discharge, all taxes, rates,
assessments, fees, and governmental charges upon or against it or its Property,
in each case before the same become delinquent and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith and by appropriate proceedings which prevent enforcement of the matter
under contest and adequate reserves are provided therefor.

Section 8.4. Insurance. The Borrower shall insure and keep insured, and shall
cause each Subsidiary to insure and keep insured, with good and responsible
insurance companies, all insurable Property owned by it which is of a character
usually insured by Persons similarly situated and operating like Properties
against loss or damage from such hazards and risks, and in such amounts, as are
insured by Persons similarly situated and operating like Properties; and the
Borrower shall insure, and shall cause each Subsidiary to insure, such other
hazards and risks (including, without limitation, business interruption, and
employers’ and public liability risks) with good and responsible insurance
companies as and to the extent usually insured by Persons similarly situated and
conducting similar businesses. The Borrower shall in any event maintain, and
cause each Subsidiary to maintain, insurance on the Collateral to the extent
required by the Collateral Documents. The Borrower shall, upon the request of
the Administrative Agent, furnish to the Administrative Agent and the Lenders a
certificate setting forth in summary form the nature and extent of the insurance
maintained pursuant to this Section.

Section 8.5. Financial Reports. The Borrower shall, and shall cause each
Subsidiary to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to the Administrative Agent, each Lender and each of their
duly authorized representatives such information respecting the business and
financial condition of the Borrower and each Subsidiary as the Administrative
Agent or such Lender may reasonably request; and without any request, shall
furnish to the Administrative Agent and the Lenders:

(a) as soon as available, and in any event no later than 45 days after the last
day of each fiscal quarter (other than the last fiscal quarter occurring in each
fiscal year), a copy of the consolidated balance sheet of the Borrower and its
Subsidiaries as of the last day of such fiscal quarter and the consolidated
statements of income, retained earnings, and cash flows of the Borrower and its
Subsidiaries for the fiscal quarter then ended and for the fiscal year-to-date
period then ended, each in reasonable detail showing in comparative form the
figures for the corresponding date and period in the previous fiscal year and a
comparison to budget, prepared by the Borrower in accordance with GAAP (subject
to the absence of footnote disclosures and year-end audit adjustments) and
certified to by its chief financial officer or another officer of the Borrower
acceptable to the Administrative Agent;

(b) as soon as available, and in any event no later than 90 days after the last
day of each fiscal year of the Borrower, a copy of the consolidated balance
sheet of the Borrower and its Subsidiaries as of the last day of the fiscal year
then ended and the consolidated statements of income, retained earnings, and
cash flows of the Borrower and its Subsidiaries for the fiscal year then ended,
and accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year and

 

-48-



--------------------------------------------------------------------------------

a comparison to budget, accompanied in the case of the consolidated financial
statements by an unqualified opinion of Grant Thornton LLP or another firm of
independent public accountants of recognized national standing, selected by the
Borrower and reasonably satisfactory to the Administrative Agent and the
Required Lenders, to the effect that the consolidated financial statements have
been prepared in accordance with GAAP and present fairly in accordance with GAAP
the consolidated financial condition of the Borrower and its Subsidiaries as of
the close of such fiscal year and the results of their operations and cash flows
for the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, such examination
included such tests of the accounting records and such other auditing procedures
as were considered necessary in the circumstances;

(c) promptly after receipt thereof, any additional written reports, management
letters or other detailed information contained in writing concerning
significant aspects of the Borrower’s or any Subsidiary’s operations and
financial affairs given to it by its independent public accountants;

(d) promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by the Borrower or any
Subsidiary to its stockholders or other equity holders, and copies of each
regular, periodic or special report, registration statement or prospectus
(including all Form 10-K, Form 10-Q and Form 8-K reports) filed by the Borrower
or any Subsidiary with any securities exchange or the Securities and Exchange
Commission or any successor agency;

(e) promptly after receipt thereof, a copy of each Material Written Audit made
by any regulatory agency of the books and records of the Borrower or any
Subsidiary or of notice of any material noncompliance with any applicable
material law, regulation or guideline relating to the Borrower or any
Subsidiary, or its business;

(f) as soon as available, and in any event no later than 30 days after the start
of each fiscal year of the Borrower, a copy of the Borrower’s consolidated
business plan for such fiscal year, such business plan to show the Borrower’s
projected consolidated revenues, expenses and balance sheet on a month-by-month
basis, such business plan to be in reasonable detail prepared by the Borrower
and in form satisfactory to the Administrative Agent and the Required Lenders
(which shall include a summary of all assumptions made in preparing such
business plan);

(g) notice of any Change of Control;

(h) promptly after knowledge thereof shall have come to the attention of any
Responsible Officer of the Borrower, written notice of (i) any threatened or
pending litigation or governmental or arbitration proceeding or labor
controversy against the Borrower or any Subsidiary or any of their Property
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect or (ii) the occurrence of any Default or Event of Default
hereunder; and

 

-49-



--------------------------------------------------------------------------------

(i) with each of the financial statements furnished to the Lenders pursuant to
subsections (a) and (b) above, a written certificate in the form attached hereto
as Exhibit E (a “Compliance Certificate”) signed by the chief financial officer
of the Borrower or another officer of the Borrower acceptable to the
Administrative Agent to the effect that to the best of such officer’s knowledge
and belief no Default or Event of Default has occurred during the period covered
by such statements or, if any such Default or Event of Default has occurred
during such period, setting forth a description of such Default or Event of
Default and specifying the action, if any, taken by the Borrower or any
Subsidiary to remedy the same. Such certificate shall also set forth the
calculations supporting such statements in respect of Section 8.21 hereof.

The financial statements delivered pursuant to subsections (a) and (b) above
shall, among other things, reflect all contingent liabilities of the Borrower or
any Subsidiary existing at the end of the relevant period covered thereby which
are material to the Borrower or any Subsidiary.

Section 8.6. Inspection. The Borrower shall, and shall cause each Subsidiary to,
permit the Administrative Agent, each Lender, the L/C Issuer, and each of their
duly authorized representatives and agents to visit and inspect any of its
Property, corporate books, and financial records, to examine and make copies of
its books of accounts and other financial records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers,
employees and independent public accountants (and by this provision the Borrower
hereby authorizes such accountants to discuss with the Administrative Agent,
such Lenders, and the L/C Issuer the finances and affairs of the Borrower and
its Subsidiaries) at such reasonable times and intervals as the Administrative
Agent or any such Lender or L/C Issuer may designate provided that such
inspections shall not unreasonably interfere with the conduct of the Borrower’s
or any Subsidiary’s business and, so long as no Default or Event of Default
exists, with reasonable prior notice to the Borrower. The Borrower shall be
required to reimburse the Administrative Agent and each Lender for out-of-pocket
costs incurred in connection with each such inspection; provided, however, that
prior to the occurrence of an Event of Default hereunder, the Borrower shall
only be required to reimburse the Administrative Agent and the Lenders for two
(2) such inspections per calendar year.

Section 8.7. Borrowings and Guaranties. The Borrower shall not, nor shall it
permit any Subsidiary to, issue, incur, assume, create or have outstanding any
Indebtedness for Borrowed Money, or incur liabilities for interest rate,
currency, or commodity cap, collar, swap, or similar hedging arrangements, or be
or become liable as endorser, guarantor, surety or otherwise for any debt,
obligation or undertaking of any other Person, or otherwise agree to provide
funds for payment of the obligations of another, or supply funds thereto or
invest therein or otherwise assure a creditor of another against loss, or apply
for or become liable to the issuer of a letter of credit which supports an
obligation of another, or subordinate any claim or demand it may have to the
claim or demand of any other Person; provided, however, that the foregoing shall
not restrict nor operate to prevent:

(a) the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability of the Borrower and its Subsidiaries owing to the Administrative Agent
and the Lenders (and their Affiliates);

 

-50-



--------------------------------------------------------------------------------

(b) purchase money indebtedness and Capitalized Lease Obligations of the
Borrower and its Subsidiaries in an amount not to exceed $7,000,000 in the
aggregate at any one time outstanding;

(c) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(d) intercompany advances from time to time owing by any Subsidiary which is a
Guarantor to the Borrower or another Subsidiary which is a Guarantor or by the
Borrower to a Subsidiary which is a Guarantor in the ordinary course of
business;

(e) the guaranties described in Schedule 8.7 and outstanding on the Closing
Date, together with additional guaranties entered into for similar purposes and
reasonably acceptable in form, substance and amount to the Administrative Agent;
and

(f) unsecured indebtedness of the Borrower and its Subsidiaries not otherwise
permitted by this Section in an amount not to exceed $2,000,000 in the aggregate
at any one time outstanding.

(g) indebtedness on account of earnout payments or seller notes incurred in
connection with a Permitted Acquisition, provided that such indebtedness is
unsecured and the aggregate outstanding amount of such indebtedness shall not
exceed $4,000,000 at any time; and

(h) guaranty obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of (i) obligations of the Borrower or any
Subsidiary or (ii) any Indebtedness for Borrowed Money of the Borrower or any of
its Subsidiaries permitted under this Section 8.7.

Section 8.8. Liens. The Borrower shall not, nor shall it permit any Subsidiary
to, create, incur or permit to exist any Lien of any kind on any Property owned
by any such Person; provided, however, that the foregoing shall not apply to nor
operate to prevent:

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;

 

-51-



--------------------------------------------------------------------------------

(c) judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(g) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Borrower and its Subsidiaries secured by a pledge of assets
permitted under this subsection, including interest and penalties thereon, if
any, shall not be in excess of $750,000 at any one time outstanding;

(d) Liens on equipment of the Borrower or any Subsidiary created solely for the
purpose of securing indebtedness permitted by Section 8.7(b) hereof,
representing or incurred to finance the purchase price of such Property,
provided that no such Lien shall extend to or cover other Property of the
Borrower or such Subsidiary other than the respective Property so acquired, and
the principal amount of indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property, as reduced by repayments of
principal thereon;

(e) any interest or title of a lessor under any operating lease;

(f) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any Subsidiary and all
encumbrances reflected on Schedule B of those policies of title insurance
provided to the Administrative Agent in connection with the Mortgages;

(g) Liens granted in favor of Kings Grant Shops, LLC in certain Property of the
Borrower and its Subsidiaries listed on Exhibit “A” to a UCC-1 filing dated
June 20, 2001 with the County Clerk of Burlington County, New Jersey;

(h) Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents; and

(i) liens for taxes not yet due or which are being contested in compliance with
Section 6.12.

Section 8.9. Investments, Acquisitions, Loans and Advances. The Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly, make, retain
or have outstanding any investments (whether through purchase of stock or
obligations or otherwise) in, or loans or advances to (other than for travel
advances and other similar cash advances made to employees in the ordinary
course of business), any other Person, or acquire all or any substantial part of
the assets or business of any other Person or division thereof; provided,
however, that the foregoing shall not apply to nor operate to prevent:

(a) investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;

 

-52-



--------------------------------------------------------------------------------

(b) investments in commercial paper rated at least P-1 by Moody’s and at least
A-1 by S&P maturing within one year of the date of issuance thereof;

(c) investments in certificates of deposit issued by any Lender or by any United
States commercial bank having capital and surplus of not less than $100,000,000
which have a maturity of one year or less;

(d) investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in subsection (a) above entered
into with any bank meeting the qualifications specified in subsection (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;

(e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and
(d) above;

(f) the Borrower’s and its Subsidiaries’ investments existing on the Closing
Date in their Subsidiaries which are not Guarantors, and the Borrower’s
investments from time to time in its Subsidiaries which are Guarantors, and
investments made from time to time by a Subsidiary in or more of its
Subsidiaries which are Guarantors;

(g) intercompany advances made from time to time by the Borrower or a Subsidiary
to another Subsidiary which is a Guarantor or by a Subsidiary to the Borrower in
the ordinary course of business;

(h) Permitted Acquisitions;

(i) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case, in the ordinary course of business;

(j) investments by the Borrower or any Subsidiary made in connection with any
cash management agreement with any Lender or Affiliate thereof;

(k) trade credit extended by the Borrower or any Subsidiary on usual and
customary terms in the ordinary course of business;

(l) investments in hedging arrangements to the extent that the Borrower’s or a
Subsidiary’s obligations thereunder constitute Hedging Liabilities; and

 

-53-



--------------------------------------------------------------------------------

(m) other investments, loans, and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $750,000 in the aggregate
at any one time outstanding.

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

Section 8.10. Mergers, Consolidations and Sales. The Borrower shall not, nor
shall it permit any Subsidiary to, be a party to any merger or consolidation, or
sell, transfer, lease or otherwise dispose of all or any part of its Property,
including any disposition of Property as part of a sale and leaseback
transaction, or in any event sell or discount (with or without recourse) any of
its notes or accounts receivable; provided, however, that (i) this Section shall
not apply to nor operate to prevent the sale or lease of inventory in the
ordinary course of business, and (ii) so long as no Default or Event of Default
exists (except as otherwise permitted by the Security Agreement) this Section
shall not apply to nor operate to prevent:

(a) the sale, transfer, lease or other disposition of Property of the Borrower
and its Subsidiaries which are Guarantors to one another or the sale, lease,
transfer or other disposition of Property of an Immaterial Subsidiary to the
Borrower, a Guarantor or another Immaterial Subsidiary;

(b) the merger of any (i) Subsidiary with and into the Borrower or any other
Subsidiary which is a Guarantor, provided that, (A) in the case of any merger
involving the Borrower, the Borrower is the corporation surviving the merger,
and (B) no Wholly-owned Subsidiary may merge into a Subsidiary which is not a
Wholly-owned Subsidiary or (ii) Immaterial Subsidiary with and into another
Immaterial Subsidiary;

(c) the sale of delinquent notes or accounts receivable in the ordinary course
of business for purposes of collection only (and not for the purpose of any bulk
sale or securitization transaction);

(d) the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of the Borrower or its Subsidiary, has
become obsolete or worn out, and which is disposed of in the ordinary course of
business;

(e) Permitted Acquisitions;

(f) the sale, transfer or other disposition (including a disposition as part of
a sale and leaseback) of any real property that is listed on Schedule 8.10
hereto (including the facilities located thereon);

(g) the sale, transfer, lease or other disposition of Property of the Borrower
or any Subsidiary (excluding any disposition of real property (and facilities
located thereon) permitted in Section 8.10(f) or Property as part of a sale and
leaseback transaction) aggregating for the Borrower and its Subsidiaries not
more than $1,000,000 during any fiscal year of the Borrower; and

 

-54-



--------------------------------------------------------------------------------

(h) dispositions of Property constituting real estate (other than real property
listed on Schedule 8.10) as part of a sale and leaseback transaction aggregating
for the Borrower and its Subsidiaries not in excess of (i) $3,000,000 during any
fiscal year and (ii) $6,000,000 during the term of this Agreement.

Section 8.11. Maintenance of Subsidiaries. The Borrower shall not assign, sell
or transfer, nor shall it permit any Subsidiary to issue, assign, sell or
transfer, any shares of capital stock or other equity interests of a Subsidiary;
provided, however, that the foregoing shall not operate to prevent (a) Liens on
the capital stock or other equity interests of Subsidiaries granted to the
Administrative Agent pursuant to the Collateral Documents, (b) the issuance,
sale, and transfer to any person of any shares of capital stock of a Subsidiary
solely for the purpose of qualifying, and to the extent legally necessary to
qualify, such person as a director of such Subsidiary, and (c) any transaction
permitted by Section 8.10 above.

Section 8.12. Dividends and Certain Other Restricted Payments. The Borrower
shall not, nor shall it permit any Subsidiary to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests, (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its capital stock or
other equity interests or any warrants, options, or similar instruments to
acquire the same or (c) make any Earn Out Payments; provided, however, that the
foregoing shall not operate to prevent (i) the making of dividends or
distributions by any Subsidiary to the Borrower or any Subsidiary, (ii) the
making by the Borrower of dividends or distributions in respect of, or
repurchases or redemptions of, its capital stock, provided that (x) no Default
or Event of Default exists before or after giving effect thereto, and (y) the
Borrower’s Fixed Charge Coverage Ratio would have been 1.50 to 1.0 or greater as
of the end of its most recently ended fiscal quarter if such dividend,
distribution, repurchase or redemption had been made on the last day of such
fiscal quarter (provided that the aggregate amount of all such dividends,
distributions, redemptions and repurchases shall not exceed $850,000 in the
aggregate during any fiscal year), (iii) the making of Earn Out Payments when
due, provided that (w) no Default or Event of Default exists before or after
giving effect thereto, (x) the Total Funded Debt/EBITDA Ratio, calculated on a
pro forma basis after giving effect to such Earn Out Payment (and any
indebtedness incurred in connection therewith) is not greater than (I) the then
applicable ratio set forth in Section 8.21(a) hereof minus (II) 0.25 to 1.0,
(y) the Fixed Charge Coverage Ratio, calculated on a pro forma basis after
giving effect to such Earn Out Payment shall not be less than 1.30 to 1.00, and
(z) after giving effect to such Earn Out Payment the Borrower shall have Unused
Revolving Credit Commitments of not less than $5,000,000, (iv) the making of
dividends or distributions by the Borrower on any class or series of its capital
stock solely in the form of the issuance of additional shares of such class or
series of its capital stock, or (v) the acceptance by the Borrower of shares of
its capital stock (or all or any portion off a warrant to purchase shares of its
capital stock) in satisfaction of the exercise price of any warrant to acquire
its shares.

 

-55-



--------------------------------------------------------------------------------

Section 8.13. ERISA. The Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under
Title IV of ERISA of a character which if unpaid or unperformed could reasonably
be expected to result in the imposition by the PBGC of a Lien against any of its
Property. The Borrower shall, and shall cause each Subsidiary to, promptly
notify the Administrative Agent and each Lender of: (a) the occurrence of any
reportable event (as defined in Section 4043 of ERISA) with respect to a Plan
(other than a Reportable Event for which advanced reporting has been waived by
the PBGC), (b) receipt of any notice from the PBGC of its intention to seek
termination of any Plan or appointment of a trustee therefor, (c) its intention
to terminate or withdraw from any Plan, and (d) the occurrence of any event with
respect to any Plan which would result in the incurrence by the Borrower or any
Subsidiary of any material liability, fine or penalty. In addition, the Borrower
shall, and shall cause such Subsidiary to, promptly notify the Administrative
Agent and each lender of any material increase in the contingent liability of
the Borrower or any Subsidiary with respect to any post-retirement Welfare Plan
benefit caused by a change in such Welfare Plan’s benefit design.

Section 8.14. Compliance with Laws. (a) The Borrower shall, and shall cause each
Subsidiary to, comply in all respects with the requirements of all federal,
state, and local laws, rules, regulations, ordinances and orders applicable to
or pertaining to its Property or business operations, where any such
non-compliance, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any material portion
of its Property.

(b) Without limiting the agreements set forth in Section 8.14(a) above, the
Borrower shall, and shall cause each Subsidiary to, at all times, do the
following to the extent the failure to do so, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect: (i) comply in
all material respects with, and maintain each of the Premises in compliance in
all material respects with, all applicable Environmental Laws; (ii) require that
each tenant and subtenant, if any, of any of the Premises or any part thereof
comply in all material respects with all Environmental Laws applicable to such
Premises or part thereof; (iii) obtain and maintain in full force and effect all
material governmental approvals required by any applicable Environmental Law for
operations at each of the Premises; (iv) cure any material violation by it or at
any of the Premises of Environmental Laws applicable to such Premises or any
part thereof; (v) not allow the presence or operation at any of the Premises of
any (1) landfill or dump or (2) hazardous waste management facility or solid
waste disposal facility as defined pursuant to RCRA or any comparable state law;
(vi) not manufacture, use, generate, transport, treat, store, release, dispose
or handle any Hazardous Material at any of the Premises except in the ordinary
course of its business and in de minimis amounts; (vii) within 10 Business Days
notify the Administrative Agent in writing of and provide any reasonably
requested documents upon learning of any of the following in connection with the
Borrower or any Subsidiary or any of the Premises: (1) any material liability
for response or corrective action, natural resource damage or other harm
pursuant to CERCLA, RCRA or any comparable state law; (2) any material
Environmental Claim; (3) any material violation of an Environmental Law or
material Release, threatened Release or disposal of a Hazardous Material;
(4) any restriction on the ownership, occupancy, use or transferability arising
pursuant to any (x) Release, threatened Release or disposal of a Hazardous
Material or (y) Environmental Law; or (5) any environmental, natural resource,
health or safety condition, which could reasonably be expected to have a
Material

 

-56-



--------------------------------------------------------------------------------

Adverse Effect; (viii) conduct at its expense any investigation, study,
sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any material Release,
threatened Release or disposal of a Hazardous Material as required by any
applicable Environmental Law, (ix) abide by and observe any restrictions on the
use of the Premises imposed by any governmental authority as set forth in a deed
or other instrument affecting the Borrower’s or any Subsidiary’s interest
therein; (x) promptly provide or otherwise make available to the Administrative
Agent any reasonably requested environmental record concerning the Premises
which the Borrower or any Subsidiary possesses or can reasonably obtain; and
(xi) perform, satisfy, and implement any operation or maintenance actions
required by any governmental authority or Environmental Law, or included in any
no further action letter or covenant not to sue issued by any governmental
authority under any Environmental Law.

Section 8.15. Burdensome Contracts With Affiliates. Except for the contracts,
agreements or arrangements described on Schedule 6.14 hereto, the Borrower shall
not, nor shall it permit any Subsidiary to, enter into any contract, agreement
or business arrangement with any of its Affiliates (other than with the
Borrower, a Guarantor or a Wholly-owned Subsidiary) on terms and conditions
which are less favorable to the Borrower or such Subsidiary than would be usual
and customary in similar contracts, agreements or business arrangements between
Persons not affiliated with each other, except for compensation agreements with
officers and directors approved by the compensation committee or audit committee
of the Borrower’s board of directors (or any other committee of the Borrower’s
board of directors comprised entirely of independent directors).

Section 8.16. No Changes in Fiscal Year. The fiscal year of the Borrower and its
Subsidiaries ends on or about June 30 of each year; and the Borrower shall not,
nor shall it permit any Subsidiary to, change its fiscal year or the
corresponding fiscal quarters from their present basis.

Section 8.17. Formation of Subsidiaries. Promptly upon the formation or
acquisition of any Subsidiary, the Borrower shall provide the Administrative
Agent and the Lenders notice thereof (at which time Schedule 6.2 shall be deemed
amended to include reference to such Subsidiary) and timely comply with the
requirements of Section 4 hereof, to the extent that such Subsidiary is not an
Immaterial Subsidiary. Except for Foreign Subsidiaries existing on the Closing
Date and identified on Schedule 6.2 hereof or organized in Canada, the Borrower
shall not, nor shall it permit any Subsidiary to, form or acquire any Foreign
Subsidiary.

Section 8.18. Change in the Nature of Business. The Borrower shall not, nor
shall it permit any Subsidiary to, engage in any business or activity if as a
result the general nature of the business of the Borrower or any Subsidiary
would be changed in any material respect from the general nature of the business
engaged in by it as of the Closing Date provided, however, that the Borrower may
engage in any business or activity conducted by a Subsidiary as of the Closing
Date following any merger of such Subsidiary into the Borrower pursuant to
Section 8.10(b)).

Section 8.19. Use of Proceeds. The Borrower shall use the credit extended under
this Agreement solely for the purposes set forth in, or otherwise permitted by,
Section 6.4 hereof.

 

-57-



--------------------------------------------------------------------------------

Section 8.20. No Restrictions. Except as provided herein, the Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of the Borrower or any
Subsidiary to: (a) pay dividends or make any other distribution on any
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary, (b) pay any indebtedness owed to the Borrower or any other
Subsidiary, (c) make loans or advances to the Borrower or any other Subsidiary,
(d) transfer any of its Property to the Borrower or any other Subsidiary (other
than any such restriction in a Capital Lease restricting the transfer of the
property leased by the Borrower or such Subsidiary thereunder) or (e) guarantee
the Obligations, Hedging Liability and Funds Transfer and Deposit Account
Liability and/or grant Liens on its assets to the Administrative Agent as
required by the Loan Documents.

Section 8.21. Financial Covenants. (a) Total Funded Debt/EBITDA Ratio. The
Borrower shall not, as of the last day of each fiscal quarter of the Borrower
ending during the periods set forth below, permit the Total Funded Debt/EBITDA
Ratio to be greater than the corresponding ratio set forth opposite such period:

 

FOUR FISCAL QUARTER PERIODS ENDING ON OR ABOUT

   TOTAL FUNDED DEBT/EBITDA
RATIO SHALL NOT BE GREATER THAN:

Closing Date through December 31, 2009

   3.00 to 1.0

January 1, 2010 through June 30, 2010

   2.75 to 1.0

July 1, 2010 and at all times thereafter

   2.50 to 1.0

(b) Minimum EBITDA. The Borrower shall not, as of the last day of each fiscal
quarter of the Borrower ending during the periods set forth below, permit EBITDA
for the four fiscal quarters of the Borrower ending on such day to be less than
the corresponding amount set forth opposite such day:

 

FOUR FISCAL QUARTER PERIODS ENDING ON OR ABOUT

   MINIMUM FOUR FISCAL QUARTER
EBITDA

Closing Date through March 31, 2009

   $ 15,500,000

April 1, 2009 and at all times thereafter

   $ 17,000,000

provided, however, that the minimum EBITDA requirements set forth above for each
period ending on or after the date of a Permitted Acquisition (excluding the
Camelback Acquisition) shall increase (but shall in no extent decrease) by an
amount equal to 75% of the historical EBITDA (to the extent positive) of the
Acquired Business for the most recent four fiscal quarter period of the Acquired
Business ended on or prior to the date of such Permitted Acquisition to

 

-58-



--------------------------------------------------------------------------------

the extent such historical EBITDA is included in the calculation of EBITDA to
give effect to such Permitted Acquisition including after giving effect to any
cash or non-cash adjustments thereto consented to by the Required Lenders.

(c) Fixed Charge Coverage Ratio. As of the last day of each fiscal quarter of
the Borrower, the Borrower shall maintain a ratio of (a) EBITDA for the four
fiscal quarters of the Borrower then ended, less Net Capital Expenditures for
such four fiscal quarters, to (b) Fixed Charges for the same four fiscal
quarters then ended of not less than 1.25 to 1.0.

(d) Capital Expenditures. The Borrower and its Subsidiaries, collectively, shall
not incur Capital Expenditures (net of any such Capital Expenditures to the
extent financed from the Net Cash Proceeds of an Event of Loss) in an amount in
excess, during any fiscal year of the Borrower, of the corresponding amount set
forth opposite such fiscal year ending date:

 

FISCAL YEAR ENDING ON

   MAXIMUM FISCAL YEAR CAPITAL
EXPENDITURES

June 30, 2008

   $ 10,500,000

June 30, 2009

   $ 13,000,000

June 30, 2010 and each fiscal year ended thereafter

   $ 15,000,000

Notwithstanding the foregoing, up to 50% of the unused portion of the Capital
Expenditures allowance for any fiscal year may be carried over to the
immediately succeeding fiscal year only to be used in such succeeding fiscal
year after all of the Capital Expenditures allowance for that fiscal year has
been used.

SECTION 9. EVENTS OF DEFAULT AND REMEDIES.

Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

(a) default in the payment when due of all or any part of the principal of any
Loan (whether at the stated maturity thereof or at any other time provided for
in this Agreement) or of any Reimbursement Obligation or default for a period of
5 Business Days in the payment when due of any interest, fee, or other
Obligation payable hereunder or under any other Loan Document;

(b) default in the observance or performance of any covenant set forth in
Section 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.16, 8.19, 8.20 or 8.21
hereof or of any provision in any Loan Document dealing with the use,
disposition or remittance of the proceeds of Collateral or requiring the
maintenance of insurance thereon;

 

-59-



--------------------------------------------------------------------------------

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after the earlier
of (i) the date on which such failure shall first become known to any
Responsible Officer of the Borrower or (ii) written notice thereof is given to
the Borrower by the Administrative Agent;

(d) any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof;

(e) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any of the Collateral Documents shall for any reason
fail to create a valid and perfected first priority Lien in favor of the
Administrative Agent in any Collateral purported to be covered thereby except as
expressly permitted by the terms thereof, or any Guarantor takes any action for
the purpose of terminating, repudiating or rescinding any Loan Document executed
by it or any of its obligations thereunder;

(f) any default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by the Borrower or any Subsidiary aggregating in excess of
$750,000, or under any indenture, agreement or other instrument under which the
same may be issued, and such default or change in control shall continue for a
period of time sufficient to permit the acceleration of the maturity of, or to
allow the holder thereof to require the Borrower to repay or repurchase, any
such Indebtedness for Borrowed Money (whether or not such maturity is in fact
accelerated), or any such Indebtedness for Borrowed Money shall not be paid when
due (whether by demand, lapse of time, acceleration or otherwise) and any
applicable grace periods for such nonpayment provided for in such documents
shall have expired;

(g) any money judgment or judgments (other than a money judgment covered by
insurance as to which the insurance company has not disclaimed or reserved the
right to disclaim coverage), writ or writs or warrant or warrants of attachment,
or any similar process or processes, shall be entered or filed against the
Borrower or any Guarantor, or against any of its Property, in an aggregate
amount in excess of $750,000, and which remains undischarged, unvacated,
unbonded or unstayed for a period of 30 days;

(h) the Borrower or any Subsidiary, or any member of its Controlled Group, shall
fail to pay when due an amount or amounts aggregating in excess of $750,000
which it shall have become liable to pay to the PBGC or to a Plan under Title IV
of ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $750,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by the Borrower or any Subsidiary,
or any other member of its

 

-60-



--------------------------------------------------------------------------------

Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against the Borrower or
any Subsidiary, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated;

(i) any Change of Control shall have occurred;

(j) the Borrower or any Guarantor shall (i) have entered involuntarily against
it an order for relief under the United States Bankruptcy Code, as amended,
(ii) not pay, or admit in writing its inability to pay, its debts generally as
they become due, (iii) make an assignment for the benefit of creditors,
(iv) apply for, seek, consent to or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its Property, (v) institute any proceeding seeking to have
entered against it an order for relief under the United States Bankruptcy Code,
as amended, to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate action in furtherance of any matter described in parts (i) through
(v) above, or (vii) fail to contest in good faith any appointment or proceeding
described in Section 9.1(k) hereof; or

(k) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Guarantor, or any substantial part of
any of its Property, or a proceeding described in Section 9.1(j)(v) shall be
instituted against the Borrower or any Guarantor, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 days.

Section 9.2. Non-Bankruptcy Defaults. When any Event of Default other than those
described in subsection (j) or (k) of Section 9.1 hereof has occurred and is
continuing, the Administrative Agent shall, by written notice to the Borrower:
(a) if so directed by the Required Lenders, terminate the remaining Revolving
Credit Commitments and all other obligations of the Lenders hereunder on the
date stated in such notice (which may be the date thereof); (b) if so directed
by the Required Lenders, declare the principal of and the accrued interest on
all outstanding Loans to be forthwith due and payable and thereupon all
outstanding Loans, including both principal and interest thereon, shall be and
become immediately due and payable together with all other amounts payable under
the Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that the Borrower
immediately prepay to the Administrative Agent the full amount then available
for drawing under each or any Letter of Credit, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative

 

-61-



--------------------------------------------------------------------------------

Agent, for the benefit of the Lenders, shall have the right to require the
Borrower to specifically perform such undertaking whether or not any drawings or
other demands for payment have been made under any Letter of Credit. The
Administrative Agent, after giving notice to the Borrower pursuant to
Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.

Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the obligation of the Lenders to extend
further credit pursuant to any of the terms hereof shall immediately terminate
and the Borrower shall immediately prepay to the Administrative Agent the full
amount then available for drawing under all outstanding Letters of Credit, the
Borrower acknowledging and agreeing that the Lenders would not have an adequate
remedy at law for failure by the Borrower to honor any such demand and that the
Lenders, and the Administrative Agent on their behalf, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
draws or other demands for payment have been made under any of the Letters of
Credit.

Section 9.4. Collateral for Undrawn Letters of Credit. (a) If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
is required under Section 1.8(b) or under Section 9.2 or 9.3 above, the Borrower
shall forthwith pay the amount required to be so prepaid, to be held by the
Administrative Agent as provided in subsection (b) below.

(b) All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Obligations (and to all Hedging Liability and Funds
Transfer and Deposit Account Liability). The Collateral Account shall be held in
the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer. If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders; provided, however, that if (i) the Borrower shall have
made payment of all such obligations referred to in subsection (a) above,
(ii) no other Obligations remain due and unpaid hereunder and (iii) any Letter
of Credit with respect to which the Borrower has prepaid or cash collateralized
its obligations with respect

 

-62-



--------------------------------------------------------------------------------

thereto shall terminate or the stated amount thereof shall be reduced, then the
Administrative Agent shall release to the Borrower from the Collateral Account
that amount of the funds contained therein which exceeds the aggregate stated
amount of all Letters of Credit remaining outstanding after giving effect to
such termination or reduction.

Section 9.5. Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 9.1(c) hereof promptly upon being requested to do so
by any Lender and shall thereupon notify all the Lenders thereof.

Section 9.6. Expenses. The Borrower agrees to pay to the Administrative Agent
and each Lender, and any other holder of any Note outstanding hereunder, all
costs and expenses reasonably incurred or paid by the Administrative Agent and
such Lender or any such holder, including reasonable attorneys’ fees and court
costs, in connection with any Default or Event of Default hereunder or in
connection with the enforcement of any of the Loan Documents (including all such
costs and expenses incurred in connection with any proceeding under the United
States Bankruptcy Code involving the Borrower or any Subsidiary as a debtor
thereunder).

SECTION 10. CHANGE IN CIRCUMSTANCES.

Section 10.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law or regulation or in the interpretation thereof makes it unlawful for any
Lender to make or continue to maintain any Eurodollar Loans or to perform its
obligations as contemplated hereby, such Lender shall promptly give notice
thereof to the Borrower and such Lender’s obligations to make or maintain
Eurodollar Loans under this Agreement shall be suspended until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans. The Borrower
shall prepay on demand the outstanding principal amount of any such affected
Eurodollar Loans, together with all interest accrued thereon and all other
amounts then due and payable to such Lender under this Agreement; provided,
however, subject to all of the terms and conditions of this Agreement, the
Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.

Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:

(a) the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or

(b) the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,

 

-63-



--------------------------------------------------------------------------------

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

Section 10.3. Increased Cost and Reduced Return. (a) If, on or after the date
hereof, the adoption of any applicable law, rule or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) or the L/C Issuer with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

(i) shall subject any Lender (or its Lending Office) or the L/C Issuer to any
tax, duty or other charge with respect to its Eurodollar Loans, its Notes, its
Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligations owed to it or its obligation to make Eurodollar Loans, issue a
Letter of Credit, or to participate therein, or shall change the basis of
taxation of payments to any Lender (or its Lending Office) or the L/C Issuer of
the principal of or interest on its Eurodollar Loans, Letter(s) of Credit, or
participations therein or any other amounts due under this Agreement or any
other Loan Document in respect of its Eurodollar Loans, Letter(s) of Credit, any
participation therein, any Reimbursement Obligations owed to it, or its
obligation to make Eurodollar Loans, or issue a Letter of Credit, or acquire
participations therein (except for changes in the rate of tax on the overall net
income of such Lender or its Lending Office or the L/C Issuer imposed by the
jurisdiction in which such Lender’s or the L/C Issuer’s principal executive
office or Lending Office is located); or

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Eurodollar Loans any such requirement included in an applicable
Eurodollar Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Lending Office) or the L/C
Issuer or shall impose on any Lender (or its Lending Office) or the L/C Issuer
or on the interbank market any other condition affecting its Eurodollar Loans,
its Notes, its Letter(s) of Credit, or its participation in any thereof, any
Reimbursement Obligation owed to it, or its obligation to make Eurodollar Loans,
or to issue a Letter of Credit, or to participate therein;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or the L/C Issuer to be material, then, within 15 days after demand by such
Lender or the L/C Issuer

 

-64-



--------------------------------------------------------------------------------

(with a copy to the Administrative Agent), the Borrower shall be obligated to
pay to such Lender or the L/C Issuer such additional amount or amounts as will
compensate such Lender or the L/C Issuer for such increased cost or reduction.

(b) If, after the date hereof, any Lender, or the L/C Issuer, or the
Administrative Agent shall have determined that the adoption of any applicable
law, rule or regulation regarding capital adequacy, or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Lending Office) or
the L/C Issuer or any corporation controlling such Lender or the L/C Issuer with
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, has had
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
or such corporation’s capital as a consequence of its obligations hereunder to a
level below that which such Lender or the L/C Issuer or such corporation could
have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or the L/C Issuer’s or such corporation’s policies
with respect to capital adequacy) by an amount deemed by such Lender or the L/C
Issuer to be material, then from time to time, within 15 days after demand by
such Lender or the L/C Issuer (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender or the L/C Issuer, as applicable, such
additional amount or amounts as will compensate such Lender or the L/C Issuer
for such reduction.

(c) A certificate of a Lender or the L/C Issuer claiming compensation under this
Section 10.3 and setting forth the additional amount or amounts to be paid to it
hereunder and the calculation thereof shall be conclusive if reasonably made and
determined. In determining such amount, such Lender or the L/C Issuer may use
any reasonable averaging and attribution methods.

(d) Notwithstanding the foregoing, the Borrower shall not have any obligation to
compensate any Lender or L/C Issuer under this Section 10.3 with respect to
increased costs or reductions in the rate of return with respect to any period
prior to the date that is 180 days prior to such request if such Lender or L/C
Issuer knew or could reasonably be expected to know of the circumstances giving
rise to such costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided, however, that the foregoing limitation shall not apply
to any costs or reductions arising out of any retroactive application of any
change in applicable low within such 180 day period.

Section 10.4. Lending Offices. Each Lender may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a “Lending Office”) for each type of Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Borrower and the
Administrative Agent. To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its Eurodollar
Loans to reduce any liability of the Borrower to such Lender under Section 10.3
hereof or to avoid the unavailability of Eurodollar Loans under Section 10.2
hereof, so long as such designation is not otherwise disadvantageous to the
Lender.

 

-65-



--------------------------------------------------------------------------------

Section 10.5. Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

SECTION 11. THE ADMINISTRATIVE AGENT.

Section 11.1. Appointment and Authorization of Administrative Agent. Each Lender
and L/C Issuer hereby appoints Bank of Montreal as the Administrative Agent
under the Loan Documents and hereby authorizes the Administrative Agent to take
such action as Administrative Agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto.
The Lenders and L/C Issuer expressly agree that the Administrative Agent is not
acting as a fiduciary of the Lenders or the L/C Issuer in respect of the Loan
Documents, the Borrower or otherwise, and nothing herein or in any of the other
Loan Documents shall result in any duties or obligations on the Administrative
Agent or any of the Lenders or L/C Issuer except as expressly set forth herein.

Section 11.2. Administrative Agent and its Affiliates. To the extent that the
Administrative Agent is also a Lender hereunder, the Administrative Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents. To the extent that the Administrative Agent is also a Lender
hereunder, the term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, shall include the Administrative
Agent in its individual capacity as a Lender. To the extent that the
Administrative Agent is also a Lender hereunder, references in Section 1 hereof
to the Administrative Agent’s Loans, or to the amount owing to the
Administrative Agent for which an interest rate is being determined, refer to
the Administrative Agent in its individual capacity as a Lender.

Section 11.3. Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders and L/C Issuer written notice thereof. The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein. Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action hereunder with respect to any
Default or Event of Default, except as expressly provided in Sections 9.2 and
9.5. Upon the occurrence of an Event

 

-66-



--------------------------------------------------------------------------------

of Default, the Administrative Agent shall take such action to enforce its Lien
on the Collateral and to preserve and protect the Collateral as may be directed
by the Required Lenders. Unless and until the Required Lenders give such
direction, the Administrative Agent may (but shall not be obligated to) take or
refrain from taking such actions as it deems appropriate and in the best
interest of all the Lenders and L/C Issuer. In no event, however, shall the
Administrative Agent be required to take any action in violation of applicable
law or of any provision of any Loan Document, and the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder or under
any other Loan Document unless it first receives any further assurances of its
indemnification from the Lenders that it may require, including prepayment of
any related expenses and any other protection it requires against any and all
costs, expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall be entitled
to assume that no Default or Event of Default exists unless notified in writing
to the contrary by a Lender, the L/C Issuer, or the Borrower. In all cases in
which the Loan Documents do not require the Administrative Agent to take
specific action, the Administrative Agent shall be fully justified in using its
discretion in failing to take or in taking any action thereunder. Any
instructions of the Required Lenders, or of any other group of Lenders called
for under the specific provisions of the Loan Documents, shall be binding upon
all the Lenders and the holders of the Obligations.

Section 11.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.

Section 11.5. Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify: (i) any statement, warranty or representation made in connection with
this Agreement, any other Loan Document or any Credit Event; (ii) the
performance or observance of any of the covenants or agreements of the Borrower
or any Guarantor contained herein or in any other Loan Document; (iii) the
satisfaction of any condition specified in Section 7 hereof, except receipt of
items required to be delivered to the Administrative Agent; or (iv) the
validity, effectiveness, genuineness, enforceability, perfection, value, worth
or collectibility hereof or of any other Loan Document or of any other documents
or writing furnished in connection with any Loan Document or of any Collateral;
and the Administrative Agent makes no representation of any kind or character
with respect to any such matter mentioned in this sentence. The Administrative
Agent may execute any of its duties under any of the Loan Documents by or
through employees, agents, and attorneys-in-fact and shall not be answerable to
the Lenders, the L/C Issuer, the Borrower, or any other Person for the default
or misconduct of any such agents or attorneys-in-fact selected with reasonable
care. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, other document or statement
(whether written or oral) believed by it to be genuine or to be sent by the
proper party or parties. In particular and without limiting any of the
foregoing, the Administrative Agent shall have no

 

-67-



--------------------------------------------------------------------------------

responsibility for confirming the accuracy of any compliance certificate or
other document or instrument received by it under the Loan Documents. The
Administrative Agent may treat the payee of any Obligation as the holder thereof
until written notice of transfer shall have been filed with the Administrative
Agent signed by such payee in form satisfactory to the Administrative Agent.
Each Lender and L/C Issuer acknowledges that it has independently and without
reliance on the Administrative Agent or any other Lender or the L/C Issuer, and
based upon such information, investigations and inquiries as it deems
appropriate, made its own credit analysis and decision to extend credit to the
Borrower in the manner set forth in the Loan Documents. It shall be the
responsibility of each Lender and L/C Issuer to keep itself informed as to the
creditworthiness of the Borrower and the Guarantors, and the Administrative
Agent shall have no liability to any Lender or L/C Issuer with respect thereto.

Section 11.6. Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the
Lenders under this Section shall survive termination of this Agreement. The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.

Section 11.7. Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders, the L/C Issuer, and the Borrower. Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent subject, if no Default or
Event of Default then exists, to the reasonable consent of the Borrower. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent (subject to, if no Default or Event of Default then exists,
the reasonable consent of the Borrower), which may be any Lender hereunder or
any commercial bank, or an Affiliate of a commercial bank, having an office in
the United States of America or of any State thereof and having a combined
capital and surplus of at least $200,000,000. Upon the acceptance of its
appointment as the Administrative Agent hereunder, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent under the Loan Documents, and the
retiring Administrative Agent shall be discharged from its duties and
obligations thereunder. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 11 and all
protective provisions of the other Loan Documents shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent, but no successor Administrative Agent shall in any event be liable or

 

-68-



--------------------------------------------------------------------------------

responsible for any actions of its predecessor. If the Administrative Agent
resigns and no successor shall have been appointed (and consented to by the
Borrower, if such consent is required hereby), the rights and obligations of
such Administrative Agent shall be automatically assumed by the Required Lenders
and (i) the Borrower shall be directed to make all payments due each Lender and
the L/C Issuer hereunder directly to such Lender or L/C Issuer and (ii) the
Administrative Agent’s rights in the Collateral Documents shall be assigned
without representation, recourse or warranty to the Lenders and L/C Issuer as
their interests may appear.

Section 11.8. L/C Issuer and Swing Line Lender. The L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the Swing Line Lender shall act on behalf of
the Lenders with respect to the Swing Loans made hereunder. The L/C Issuer and
the Swing Line Lender shall each have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 11 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit or by the Swing Line Lender in connection
with Swing Loans made or to be made hereunder as fully as if the term
“Administrative Agent”, as used in this Section 11, included the L/C Issuer and
the Swing Line Lender with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer or Swing
Line lender, as applicable.

Section 11.9. Hedging Liability and Funds Transfer and Deposit Account Liability
Arrangements. By virtue of a Lender’s execution of this Agreement or an
assignment agreement pursuant to Section 13.12 hereof, as the case may be, any
Affiliate of such Lender with whom the Borrower or any Subsidiary has entered
into an agreement creating Hedging Liability or Funds Transfer and Deposit
Account Liability shall be deemed a Lender party hereto for purposes of any
reference in a Loan Document to the parties for whom the Administrative Agent is
acting, it being understood and agreed that the rights and benefits of such
Affiliate under the Loan Documents consist exclusively of such Affiliate’s right
to share in payments and collections out of the Collateral and the Guaranties as
more fully set forth in Section 3.1 hereof. In connection with any such
distribution of payments and collections, the Administrative Agent shall be
entitled to assume no amounts are due to any Lender or its Affiliate with
respect to Hedging Liability or Funds Transfer and Deposit Account Liability
unless such Lender has notified the Administrative Agent in writing of the
amount of any such liability owed to it or its Affiliate prior to such
distribution.

Section 11.10. Designation of Additional Agents. The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “book runners,” “lead arrangers,”
“arrangers,” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.

Section 11.11. Authorization to Release or Subordinate or Limit Liens. The
Administrative Agent is hereby irrevocably authorized by each of the Lenders and
the L/C Issuer to (a) release any Lien covering any Collateral that is sold,
transferred, or otherwise disposed of

 

-69-



--------------------------------------------------------------------------------

in accordance with the terms and conditions of this Agreement and the relevant
Collateral Documents (including a sale, transfer, or disposition permitted by
the terms of Section 8.10 hereof or which has otherwise been consented to in
accordance with Section 13.13 hereof), (b) release or subordinate any Lien on
Collateral consisting of goods financed with purchase money indebtedness or
under a Capital Lease to the extent such purchase money indebtedness or
Capitalized Lease Obligation, and the Lien securing the same, are permitted by
Sections 8.7 and 8.8 hereof, and (c) reduce or limit the amount of the
indebtedness secured by any particular item of Collateral to an amount not less
than the estimated value thereof to the extent necessary to reduce mortgage
registry, filing and similar tax and (d) release Liens on Collateral following
termination or expiration of the Revolving Credit Commitments and payment in
full of the Obligations and, if then due, Hedging Liability and Funds Transfer
and Deposit Account Liability.

Section 11.12. Authorization to Enter into, and Enforcement of, the Collateral
Documents. The Administrative Agent is hereby irrevocably authorized by each of
the Lenders and the L/C Issuer to execute and deliver the Collateral Documents
on behalf of each of the Lenders and their Affiliates and the L/C Issuer and to
take such action and exercise such powers under the Collateral Documents as the
Administrative Agent considers appropriate, provided the Administrative Agent
shall not amend the Collateral Documents unless such amendment is agreed to in
writing by the Required Lenders. Each Lender and L/C Issuer acknowledges and
agrees that it will be bound by the terms and conditions of the Collateral
Documents upon the execution and delivery thereof by the Administrative Agent.
Except as otherwise specifically provided for herein, no Lender (or its
Affiliates) or L/C Issuer, other than the Administrative Agent shall have the
right to institute any suit, action or proceeding in equity or at law for the
foreclosure or other realization upon any Collateral or for the execution of any
trust or power in respect of the Collateral or for the appointment of a receiver
or for the enforcement of any other remedy under the Collateral Documents; it
being understood and intended that no one or more of the Lenders (or their
Affiliates) or L/C Issuer shall have any right in any manner whatsoever to
affect, disturb or prejudice the Lien of the Administrative Agent (or any
security trustee therefor) under the Collateral Documents by its or their action
or to enforce any right thereunder, and that all proceedings at law or in equity
shall be instituted, had, and maintained by the Administrative Agent (or its
security trustee) in the manner provided for in the relevant Collateral
Documents for the benefit of the Lenders, the L/C Issuer, and their Affiliates.

Section 11.13. Resignation of Harris N.A. Harris N.A. agrees to execute and
deliver, at the Borrower’s expense, all assignments and other documents
reasonably requested by the Administrative Agent in connection with its
resignation as administrative agent under the Original Agreement.

SECTION 12. THE GUARANTEES.

Section 12.1. The Guarantees. To induce the Lenders and L/C Issuer to provide
the credits described herein and in consideration of benefits expected to accrue
to the Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Guarantor
(including any Subsidiary formed or acquired after the Closing Date executing an
Additional Guarantor Supplement in the form attached hereto as

 

-70-



--------------------------------------------------------------------------------

Exhibit F or such other form acceptable to the Administrative Agent) hereby
unconditionally and irrevocably guarantees jointly and severally to the
Administrative Agent, the Lenders, and the L/C Issuer and their Affiliates, the
due and punctual payment of all present and future Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability, including, but not
limited to, the due and punctual payment of principal of and interest on the
Loans, the Reimbursement Obligations, and the due and punctual payment of all
other Obligations now or hereafter owed by the Borrower under the Loan Documents
and the due and punctual payment of all Hedging Liability and Funds Transfer and
Deposit Account Liability, in each case as and when the same shall become due
and payable, whether at stated maturity, by acceleration, or otherwise,
according to the terms hereof and thereof (including all interest, costs, fees
and charges after the entry of an order for relief against the Borrower or such
other obligor in a case under the United States Bankruptcy Code or any similar
proceeding, whether or not such interest costs, fees and charges would be an
allowed claim against the Borrower or any such obligor in any such proceeding).
In case of failure by the Borrower or other obligor punctually to pay any
Obligations, Hedging Liability, or Funds Transfer and Deposit Account Liability
guaranteed hereby, each Guarantor hereby unconditionally agrees to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, and as if such payment were made by the Borrower or such obligor.

Section 12.2. Guarantee Unconditional. The obligations of each Guarantor under
this Section 12 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability;

(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower or other obligor, any other Guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of the Borrower
or other obligor or of any other Guarantor contained in any Loan Document;

(d) the existence of any claim, set-off, or other rights which the Borrower or
other obligor or any other Guarantor may have at any time against the
Administrative Agent, any Lender, the L/C Issuer or any other Person, whether or
not arising in connection herewith;

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other Guarantor, or any other Person or Property;

 

-71-



--------------------------------------------------------------------------------

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of the Borrower or other obligor, regardless of what obligations of
the Borrower or other obligor remain unpaid;

(g) any invalidity or unenforceability relating to or against the Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability or any provision of applicable law or
regulation purporting to prohibit the payment by the Borrower or other obligor
or any other guarantor of the principal of or interest on any Loan or any
Reimbursement Obligation or any other amount payable under the Loan Documents or
any agreement relating to Hedging Liability or Funds Transfer and Deposit
Account Liability; or

(h) any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, the L/C Issuer or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 12.

Section 12.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 12 shall remain
in full force and effect until the Revolving Credit Commitments are terminated,
all Letters of Credit have expired, and the principal of and interest on the
Loans and all other amounts payable by the Borrower and the Guarantors under
this Agreement and all other Loan Documents and, if then outstanding and unpaid,
all Hedging Liability and Funds Transfer and Deposit Account Liability shall
have been paid in full. If at any time any payment of the principal of or
interest on any Loan or any Reimbursement Obligation or any other amount payable
by the Borrower or other obligor or any Guarantor under the Loan Documents or
any agreement relating to Hedging Liability or Funds Transfer and Deposit
Account Liability is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy, or reorganization of the Borrower or other obligor
or of any Guarantor, or otherwise, each Guarantor’s obligations under this
Section 12 with respect to such payment shall be reinstated at such time as
though such payment had become due but had not been made at such time.

Section 12.4. Subrogation. Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Obligations, Hedging Liability, and Funds Transfer and
Deposit Account Liability shall have been paid in full subsequent to the
termination of all the Revolving Credit Commitments and expiration of all
Letters of Credit. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability and all other amounts payable by the Borrower hereunder and the other
Loan Documents and (y) the termination of the Revolving Credit Commitments and
expiration of all Letters of Credit, such amount shall be held in trust for the
benefit of the Administrative Agent, the Lenders, and the L/C Issuer (and their
Affiliates) and shall forthwith be paid to the Administrative Agent for the
benefit of the Lenders and L/C Issuer (and their Affiliates) or be credited and
applied upon the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability, whether matured or unmatured, in accordance with the terms of
this Agreement.

 

-72-



--------------------------------------------------------------------------------

Section 12.5. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, the L/C Issuer, or any other Person against the Borrower or
other obligor, another Guarantor, or any other Person.

Section 12.6. Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Section 12 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 12 void or avoidable under applicable law,
including, without limitation, fraudulent conveyance law.

Section 12.7. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower or other obligor under this Agreement or any
other Loan Document, or under any agreement relating to Hedging Liability or
Funds Transfer and Deposit Account Liability, is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower or such obligor, all such amounts
otherwise subject to acceleration under the terms of this Agreement or the other
Loan Documents, or under any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability, shall nonetheless be payable by the
Guarantors hereunder forthwith on demand by the Administrative Agent made at the
request of the Required Lenders.

Section 12.8. Benefit to Guarantors. The Borrower and the Guarantors are engaged
in related businesses and integrated to such an extent that the financial
strength and flexibility of the Borrower has a direct impact on the success of
each Guarantor. Each Guarantor will derive substantial direct and indirect
benefit from the extensions of credit hereunder.

Section 12.9. Guarantor Covenants. Each Guarantor shall take such action as the
Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.

SECTION 13. MISCELLANEOUS.

Section 13.1. Withholding Taxes. (a) Payments Free of Withholding. Except as
otherwise required by law and subject to Section 13.1(b) hereof, each payment by
the Borrower and the Guarantors under this Agreement or the other Loan Documents
shall be made without withholding for or on account of any present or future
taxes (other than overall net income taxes on the recipient) imposed by or
within the jurisdiction in which the Borrower or such Guarantor is domiciled,
any jurisdiction from which the Borrower or such Guarantor makes any payment, or
(in each case) any political subdivision or taxing authority thereof or therein.
If any such withholding is so required, the Borrower or such Guarantor shall
make the withholding, pay the amount withheld to the appropriate governmental
authority before penalties attach thereto or interest accrues thereon, and
forthwith pay such additional amount as may be necessary to ensure that the net
amount actually received by each Lender, the L/C Issuer, and the Administrative

 

-73-



--------------------------------------------------------------------------------

Agent free and clear of such taxes (including such taxes on such additional
amount) is equal to the amount which that Lender, L/C Issuer, or the
Administrative Agent (as the case may be) would have received had such
withholding not been made. If the Administrative Agent, the L/C Issuer or any
Lender pays any amount in respect of any such taxes, penalties or interest, the
Borrower or such Guarantor shall reimburse the Administrative Agent, the L/C
Issuer or such Lender for that payment on demand in the currency in which such
payment was made. If the Borrower or such Guarantor pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Lender, the L/C Issuer or
Administrative Agent on whose account such withholding was made (with a copy to
the Administrative Agent if not the recipient of the original) on or before the
thirtieth day after payment.

(b) U.S. Withholding Tax Exemptions. Each Lender or L/C Issuer that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Borrower and the Administrative Agent on or before the
date the initial Credit Event is made hereunder or, if later, the date such
financial institution becomes a Lender or L/C Issuer hereunder, two duly
completed and signed copies of (i) either Form W-8 BEN (relating to such Lender
or L/C Issuer and entitling it to a complete exemption from withholding under
the Code on all amounts to be received by such Lender or L/C Issuer, including
fees, pursuant to the Loan Documents and the Obligations) or Form W-8 ECI
(relating to all amounts to be received by such Lender or L/C Issuer, including
fees, pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W-8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code). Thereafter and from time to time, each Lender
and L/C Issuer shall submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of one or the other of such Forms
(or such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) and such other certificates as may be
(i) requested by the Borrower in a written notice, directly or through the
Administrative Agent, to such Lender or L/C Issuer and (ii) required under
then-current United States law or regulations to avoid or reduce United States
withholding taxes on payments in respect of all amounts to be received by such
Lender or L/C Issuer, including fees, pursuant to the Loan Documents or the
Obligations. Upon the request of the Borrower or the Administrative Agent, each
Lender and L/C Issuer that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent a certificate to the effect that it is such a United States
person.

(c) Inability of Lender to Submit Forms. If any Lender or L/C Issuer determines,
as a result of any change in applicable law, regulation or treaty, or in any
official application or interpretation thereof, that it is unable to submit to
the Borrower or the Administrative Agent any form or certificate that such
Lender or L/C Issuer is obligated to submit pursuant to subsection (b) of this
Section 13.1 or that such Lender or L/C Issuer is required to withdraw or

 

-74-



--------------------------------------------------------------------------------

cancel any such form or certificate previously submitted or any such form or
certificate otherwise becomes ineffective or inaccurate, such Lender or L/C
Issuer shall promptly notify the Borrower and Administrative Agent of such fact
in writing and the Lender or L/C Issuer shall to that extent not be obligated to
provide any such form or certificate and will be entitled to withdraw or cancel
any affected form or certificate, as applicable.

Section 13.2. No Waiver, Cumulative Remedies. No delay or failure on the part of
the Administrative Agent, the L/C Issuer, or any Lender or on the part of the
holder or holders of any of the Obligations in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

Section 13.3. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

Section 13.4. Documentary Taxes. The Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties (to the extent such
interest or penalties arise from any act or omission by the Borrower), in the
event any such taxes are assessed, irrespective of when such assessment is made
and whether or not any credit is then in use or available hereunder.

Section 13.5. Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

Section 13.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders and L/C Issuer of amounts sufficient to
protect the yield of the Lenders and L/C Issuer with respect to the Loans and
Letters of Credit, including, but not limited to, Sections 1.11, 10.3, and 13.15
hereof, shall survive the termination of this Agreement and the other Loan
Documents and the payment of the Obligations.

Section 13.7. Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other

 

-75-



--------------------------------------------------------------------------------

Lenders such amount of the Loans or Reimbursement Obligations, or participations
therein, held by each such other Lenders (or interest therein) as shall be
necessary to cause such Lender to share such excess payment ratably with all the
other Lenders; provided, however, that if any such purchase is made by any
Lender, and if such excess payment or part thereof is thereafter recovered from
such purchasing Lender, the related purchases from the other Lenders shall be
rescinded ratably and the purchase price restored as to the portion of such
excess payment so recovered, but without interest. For purposes of this Section,
amounts owed to or recovered by the L/C Issuer in connection with Reimbursement
Obligations in which Lenders have been required to fund their Participating
Interest shall be treated as amounts owed to or recovered by the L/C Issuer as a
Lender hereunder.

Section 13.8. Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to the Borrower, any Guarantor, the Administrative
Agent or L/C Issuer shall be addressed to its respective address or telecopier
number set forth below:

To the Borrower or any Guarantor:

Nobel Learning Communities, Inc.

1615 West Chester Pike

West Chester, Pennsylvania 19382

Attention: Chief Financial Officer

Telecopy: (484) 947-2003

With a copy (not constituting notice) to:

Nobel Learning Communities, Inc.

1615 West Chester Pike

West Chester, Pennsylvania 19382

Attention: General Counsel

Telecopy: (484) 947-2003

Ballard Spahr Andrews & Ingersoll, LLP

1735 Market St., 51st Floor

Philadelphia, PA 19103

Attn: Richard Jaffe, Esq.

Telecopy: (215) 884-9476

To the Administrative Agent and L/C Issuer:

 

-76-



--------------------------------------------------------------------------------

Bank of Montreal

115 South LaSalle Street

Chicago, Illinois 60603

Attention: Pauline Christopher

Telecopy: (312) 461-5225

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire, and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 1 hereof shall be effective only upon receipt.

Section 13.9. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

Section 13.10. Successors and Assigns. This Agreement shall be binding upon the
Borrower and the Guarantors and their successors and assigns, and shall inure to
the benefit of the Administrative Agent, the L/C Issuer and each of the Lenders
and the benefit of their respective successors and assigns, including any
subsequent holder of any of the Obligations. The Borrower and the Guarantors may
not assign any of their rights or obligations under any Loan Document without
the written consent of all of the Lenders and, with respect to any Letter of
Credit or the Application therefor, the L/C Issuer.

Section 13.11. Participants. Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made and Reimbursement Obligations and/or
Commitments held by such Lender at any time and from time to time to one or more
other Persons; provided that no such participation shall relieve any Lender of
any of its obligations under this Agreement, and, provided, further that no such
participant shall have any rights under this Agreement except as provided in
this Section, and the Administrative Agent shall have no obligation or
responsibility to such participant. Any agreement pursuant to which such
participation is granted shall provide that the granting Lender shall retain the
sole right and responsibility to enforce the obligations of the Borrower under
this Agreement and the other Loan Documents including, without limitation, the
right to approve any amendment, modification or waiver of any provision of the
Loan Documents, except that such agreement may provide that such Lender will not
agree to any modification, amendment or waiver of the Loan Documents that would
reduce the amount of or postpone any fixed date for payment of any Obligation in
which such participant has an interest. Any party to which such a participation
has been granted shall have the benefits of Section 1.11 and Section 10.3
hereof, but only to the extent such Sections would require payment to the Lender
granting such participation if such participation had not occurred. The Borrower
authorizes each Lender to disclose to any participant or prospective participant
under this Section any financial or other information pertaining to the Borrower
or any Subsidiary, provided that such participant or prospective participant
shall agree in writing to hold such information in confidence pursuant to the
provisions of Section 13.25 hereof.

 

-77-



--------------------------------------------------------------------------------

Section 13.12. Assignments. (a) Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Revolving Credit Commitment and the Loans,
participation interest in L/C Obligations and participation interest in Swing
Loans at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and (B) in any case not described in subsection (a)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans, participation interest in Swing Loans and Participating Interest
in L/C Obligations outstanding thereunder) or, if the Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the
Loans, participation interest in Swing Loans and Participating Interest in L/C
Obligations of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Effective Date” is specified in
the Assignment and Acceptance, as of the Effective Date) shall not be less than
$1,000,000, in the case of any assignment in respect of the Revolving Credit,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Loan or the
Revolving Credit Commitment assigned. Notwithstanding the foregoing, any
assignment by the Swing Line Lender of the Swing Line Sublimit must assign the
entire Swing Line Sublimit.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 13.12(a)(i)(B) and, in addition:

(a) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(b) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Credit if such assignment is to a Person that is not a Lender with a
Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender;

 

-78-



--------------------------------------------------------------------------------

(c) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(d) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Loans (whether or not then outstanding).

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower or Subsidiaries. No such assignment shall be made
to the Borrower or any of its Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 1.11, 10.3, 13.6 and 13.15 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.11 hereof.

(b) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

-79-



--------------------------------------------------------------------------------

(c) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or grant of a security interest; provided
that no such pledge or grant of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or secured party
for such Lender as a party hereto; provided further, however, the right of any
such pledgee or grantee (other than any Federal Reserve Bank) to further
transfer all or any portion of the rights pledged or granted to it, whether by
means of foreclosure or otherwise, shall be at all times subject to the terms of
this Agreement.

(d) Notwithstanding anything to the contrary herein, if at any time the Swing
Line Lender assigns all of its Revolving Credit Commitments and Revolving Loans
pursuant to subsection (a) above, the Swing Line Lender may terminate the Swing
Line or assign the entire Swing Line Sublimit and all outstanding Swing Loans to
a Lender then having a Revolving Credit Commitment. In the event of such
termination of the Swing Line, the Borrower shall be entitled to appoint another
Lender to act as the successor Swing Line Lender hereunder (with such Lender’s
consent); provided, however, that the failure of the Borrower to appoint a
successor shall not affect the resignation of the Swing Line Lender. If the
Swing Line Lender terminates the Swing Line, it shall retain all of the rights
of the Swing Line Lender provided hereunder with respect to Swing Loans made by
it and outstanding as of the effective date of such termination, including the
right to require Lenders to make Revolving Loans or fund participations in
outstanding Swing Loans pursuant to Section 1.14 hereof.

Section 13.13. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders, and
(c) if the rights or duties of the Administrative Agent, the L/C Issuer or the
Swing Line Lender are affected thereby, the Administrative Agent, the L/C
Issuer, or the Swing Line Lender, as applicable; provided that:

(i) no amendment or waiver pursuant to this Section 13.13 shall (A) increase any
Revolving Credit Commitment of any Lender without the consent of such Lender or
(B) reduce the amount of or postpone the date for any scheduled payment of any
principal of or interest on any Loan or of any Reimbursement Obligation or of
any fee payable hereunder without the consent of the Lender to which such
payment is owing or which has committed to make such Loan or Letter of Credit
(or participate therein) hereunder;

(ii) no amendment or waiver pursuant to this Section 13.13 shall, unless signed
by each Lender, extend the Revolving Credit Termination Date, change the
definition of Required Lenders, change the provisions of this Section 13.13,
release any material Guarantor or any substantial part of the Collateral (except
as otherwise provided for in the Loan Documents), or affect the number of
Lenders required to take any action hereunder or under any other Loan Document;
and

(iii) no amendment to Section 12 hereof shall be made without the consent of the
Guarantor(s) affected thereby.

 

-80-



--------------------------------------------------------------------------------

Section 13.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 13.15. Costs and Expenses; Indemnification. (a) The Borrower agrees to
pay all reasonable costs and expenses of the Administrative Agent in connection
with the preparation, negotiation, syndication, and administration of the Loan
Documents, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent, in connection with the preparation and
execution of the Loan Documents, and any amendment, waiver or consent related
thereto, whether or not the transactions contemplated herein are consummated,
together with any fees and charges suffered or incurred by the Administrative
Agent in connection with periodic environmental audits, fixed asset appraisals,
title insurance policies, collateral filing fees and lien searches. The Borrower
agrees to pay to the Administrative Agent, the L/C Issuer and each Lender, and
any other holder of any Obligations outstanding hereunder, all costs and
expenses reasonably incurred or paid by the Administrative Agent, the L/C
Issuer, and such Lender or any such holder, including reasonable attorneys’ fees
and disbursements and court costs, in connection with any Default or Event of
Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
Subsidiary as a debtor thereunder). The Borrower further agrees to indemnify the
Administrative Agent, the L/C Issuer, each Lender, and any security trustee
therefor, and their respective directors, officers, employees, agents, financial
advisors, and consultants (each such Person being called an “Indemnitee”)
against all losses, claims, damages, penalties, judgments, liabilities and
reasonable expenses (including, without limitation, all reasonable fees and
disbursements of counsel for any such Indemnitee and all reasonable expenses of
litigation or preparation therefor, whether or not the Indemnitee is a party
thereto, or any settlement arrangement arising from or relating to any such
litigation) which any of them may pay or incur arising out of or relating to any
Loan Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan or
Letter of Credit, other than those which arise from the gross negligence or
willful misconduct of the party claiming indemnification. The Borrower, upon
demand by the Administrative Agent, the L/C Issuer or a Lender at any time,
shall reimburse the Administrative Agent, the L/C Issuer or such Lender for any
reasonable legal or other expenses (including, without limitation, all
reasonable fees and disbursements of counsel for any such Indemnitee) incurred
in connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except if the same is
directly due to the gross negligence or willful misconduct of the party to be
indemnified. To the extent permitted by applicable law, neither the Borrower nor
any Guarantor shall assert, and each such Person hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or the
other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. The obligations of the Borrower under
this Section shall survive the termination of this Agreement.

(b) The Borrower unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, the
Administrative

 

-81-



--------------------------------------------------------------------------------

Agent and the Lenders for any damages, costs, loss or expense, including without
limitation, response, remedial or removal costs and all reasonable fees and
disbursements of counsel to any such party, arising out of any of the following:
(i) any presence, release, threatened release or disposal of any hazardous or
toxic substance or petroleum by the Borrower or any Guarantor or otherwise
occurring on or with respect to its Property (whether owned or leased), (ii) the
operation or violation of any environmental law, whether federal, state, or
local, and any regulations promulgated thereunder, by the Borrower or any
Guarantor or otherwise occurring on or with respect to its Property (whether
owned or leased), (iii) any claim for personal injury or property damage in
connection with the Borrower or any Guarantor or otherwise occurring on or with
respect to its Property (whether owned or leased), and (iv) the inaccuracy or
breach of any environmental representation, warranty or covenant by the Borrower
or any Guarantor made herein or in any other Loan Document evidencing or
securing any Obligations or setting forth terms and conditions applicable
thereto or otherwise relating thereto, except for damages arising from the
willful misconduct or gross negligence of the party claiming indemnification.
This indemnification shall survive the payment and satisfaction of all
Obligations and the termination of this Agreement, and shall remain in force
beyond the expiration of any applicable statute of limitations and payment or
satisfaction in full of any single claim under this indemnification. This
indemnification shall be binding upon the successors and assigns of the Borrower
and shall inure to the benefit of Administrative Agent and the Lenders
directors, officers, employees, agents, and collateral trustees, and their
successors and assigns.

Section 13.16. Set-off. (a) In addition to any rights now or hereafter granted
under the Loan Documents or applicable law and not by way of limitation of any
such rights, upon the occurrence of any Event of Default, each Lender, the L/C
Issuer, each subsequent holder of any Obligation, and each of their respective
Affiliates, is hereby authorized by the Borrower and each Guarantor at any time
or from time to time, without notice to the Borrower, any Guarantor or to any
other Person, any such notice being hereby expressly waived, to set-off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured, and in whatever currency denominated, but not including
trust accounts) and any other indebtedness at any time held or owing by that
Lender, L/C Issuer, subsequent holder, or affiliate, to or for the credit or the
account of the Borrower or such Guarantor, whether or not matured, against and
on account of the Obligations of the Borrower or such Guarantor to that Lender,
L/C Issuer, or subsequent holder under the Loan Documents, including, but not
limited to, all claims of any nature or description arising out of or connected
with the Loan Documents, irrespective of whether or not (a) that Lender, L/C
Issuer, or subsequent holder shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or Notes and other amounts due
hereunder shall have become due and payable pursuant to Section 9 and although
said obligations and liabilities, or any of them, may be contingent or
unmatured.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION OR HEDGING LIABILITY OR FUNDS TRANSFER AND DEPOSIT ACCOUNT
LIABILITY SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER
SHALL EXERCISE A RIGHT OF SETOFF, BANKER’S LIEN OR COUNTERCLAIM OR TAKE ANY
COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY NOTE THAT IS NOT TAKEN BY THE ADMINISTRATIVE
AGENT OR REQUIRED

 

-82-



--------------------------------------------------------------------------------

LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT AND REQUIRED LENDERS
IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO
SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR
SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT
OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS GRANTED TO THE
ADMINISTRATIVE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY
OF THE NOTES AND OTHER OBLIGATIONS AND HEDGING LIABILITY AND FUNDS TRANSFER AND
DEPOSIT ACCOUNT LIABILITY, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OF ANY SUCH
RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE ADMINISTRATIVE AGENT SHALL BE NULL
AND VOID. THIS SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE
LENDERS HEREUNDER.

Section 13.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 13.18. Governing Law. This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of Illinois.

Section 13.19. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

Section 13.20. Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any Guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be

 

-83-



--------------------------------------------------------------------------------

deemed to have been, and shall be, reformed and modified to reflect such
reduction in the relevant interest rate, and (e) neither the Borrower nor any
guarantor or endorser shall have any action against the Administrative Agent or
any Lender for any damages whatsoever arising out of the payment or collection
of any Excess Interest. Notwithstanding the foregoing, if for any period of time
interest on any of Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrower’s Obligations had the rate of interest not
been limited to the Maximum Rate during such period.

Section 13.21. Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as the Borrower has one or more Subsidiaries. NOTHING CONTAINED
HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY ACT OR OMISSION WHICH IS
PROHIBITED BY THE TERMS OF ANY COLLATERAL DOCUMENT, THE COVENANTS AND AGREEMENTS
CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN SUBSTITUTION FOR THE COVENANTS
AND AGREEMENTS CONTAINED IN THE COLLATERAL DOCUMENTS.

Section 13.22. Lender’s and L/C Issuer’s Obligations Several. The obligations of
the Lenders and L/C Issuer hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by the Lenders or L/C Issuer
pursuant hereto shall be deemed to constitute the Lenders and L/C Issuer a
partnership, association, joint venture or other entity.

Section 13.23. Submission to Jurisdiction; Waiver of Jury Trial. The Borrower
and the Guarantors hereby submit to the nonexclusive jurisdiction of the United
States District Court for the Northern District of Illinois and of any Illinois
State court sitting in the City of Chicago for purposes of all legal proceedings
arising out of or relating to this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby. The Borrower and the Guarantors
irrevocably waive, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. THE BORROWER, THE GUARANTORS,
THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS HEREBY IRREVOCABLY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

Section 13.24. USA Patriot Act. Each Lender and L/C Issuer that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify, and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or L/C Issuer to identify the Borrower in accordance with the Act.

 

-84-



--------------------------------------------------------------------------------

Section 13.25. Confidentiality. Each of the Administrative Agent, the Lenders
and the L/C Issuer severally agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors to the extent any such Person has
a need to know such Information (it being understood that the Persons to whom
such disclosure is made will first be informed of the confidential nature of
such Information and instructed to keep such Information confidential, and the
Administrative Agent or Lender disclosing such Information remains responsible
for any breach of this Section 13.25 by any such parties to whom such
Information is disclosed), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 13.25, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the prior
written consent of the Borrower, (h) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section 13.25 or
(B) becomes available to the Administrative Agent, any Lender or the L/C Issuer
on a nonconfidential basis from a source other than the Borrower or any
Subsidiary or any of their directors, officers, employees or agents, including
accountants, legal counsel and other advisors, provided that such source is not
known by the Person to whom such source provides such Information to be bound to
the Borrower or any Subsidiary or its representatives by agreement, fiduciary
duty or otherwise not to disclose such Information, (i) to rating agencies if
requested or required by such agencies in connection with a rating relating to
the Loans or Commitments hereunder, or (j) to entities which compile and publish
information about the syndicated loan market, provided that only basic
information about the pricing and structure of the transaction evidenced hereby
may be disclosed pursuant to this clause (j). In addition to the foregoing
provisions of this Section 13.25, each of the Administrative Agent, the Lenders
and any other Person which becomes subject to the provisions of this Section
agrees that, to the extent it receives Information prior to public disclosure of
the same, it will not trade in securities of the Borrower prior to 48 hours
following public disclosure of such Information.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries or from any other Person on behalf of
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any of
its Subsidiaries or from any other Person on behalf of the Borrower or any of
its Subsidiaries.

[SIGNATURE PAGES TO FOLLOW]

 

-85-



--------------------------------------------------------------------------------

This Amended and Restated Credit Agreement is entered into between us for the
uses and purposes hereinabove set forth as of the date first above written.

 

“BORROWER” NOBEL LEARNING COMMUNITIES, INC. By:  

/s/ Thomas Frank

Name:   Thomas Frank Title:   Chief Financial Officer “GUARANTORS” MERRYHILL
SCHOOLS NEVADA, INC. By:  

/s/ Thomas Frank

Name:   Thomas Frank Title:   President NEDI, INC. By:  

/s/ Thomas Frank

Name:   Thomas Frank Title:   Assistant Treasurer ENCHANTED CARE LEARNING CENTER
INC. By:  

/s/ Thomas Frank

Name:   Thomas Frank Title:   Vice President

 

-86-



--------------------------------------------------------------------------------

“ADMINISTRATIVE AGENT” BANK OF MONTREAL, as L/C Issuer, and as Administrative
Agent By  

/s/ Kathleen J. Collins

Name:   Kathleen J. Collins Title:   Director

 

-87-



--------------------------------------------------------------------------------

“LENDERS” BMO CAPITAL MARKETS FINANCING, INC. By  

/s/ Kathleen J. Collins

Name:   Kathleen J. Collins Title:   Director Address:

111 West Monroe Street, 20th Floor East

Chicago, Illinois 60603

Attention: Pauline Christopher Telecopy: (312) 293-5041 Telephone: (312)
461-7009

 

-88-



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By  

/s/ James Knight

Name:   James Knight Title:   Vice President Address:

277 Park Avenue – 23rd Floor

New York, NY 10172

Telecopy: 646.534.3081 Telephone: 212.622.8486

 

-89-



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA By  

/s/ Bruce F. Morgan, VP

Name   Bruce F. Morgan Title   Vice President Address:

3025 Chemical Road, Suite 300

Plymouth Meeting, PA 19462-1739

Attention: Bruce F. Morgan Telecopy: (610) 941-4185 Telephone: (610) 832-5682

 

-90-



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK By  

/s/ Timothy A. Merriman

Name:   Timothy A. Merriman Title:   Senior Vice President

789 E. Lancaster Ave., Suite 240,

Villanova, PA 19085

Attention: Terry Golebiewski Telecopy: 610-581-7110 Telephone: 610-526-6780

 

-91-



--------------------------------------------------------------------------------

SUNTRUST BANK By  

/s/ Paul H. Deerin

Name:   Paul H. Deerin Title:   Vice President Address:

120 E. Baltimore Street, 25th Fl.

Baltimore, MD 21202

Attention: Paul H. Deerin Telecopy: 420-986-1927 Telephone: 443-263-9002

 

-92-



--------------------------------------------------------------------------------

The undersigned executes and delivers this Agreement solely for purposes of
Section 11.13 hereof. HARRIS N.A. By  

/s/ Kathleen J. Collins

Name:   Kathleen J. Collins Title:   Director

 

-93-



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF PAYMENT REQUEST

[Date]

[Name of Lender]

[Address]

Attention:

Reference is made to the Amended and Restated Credit Agreement, dated as of
June 6, 2008, among Nobel Learning Communities, Inc., the Guarantors party
thereto, the Lenders party thereto, and Bank of Montreal, as Administrative
Agent (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”). Capitalized terms used herein and not defined herein have the
meanings assigned to them in the Credit Agreement. [The Borrower has failed to
pay its Reimbursement Obligation in the amount of $            . Your Revolver
Percentage of the unpaid Reimbursement Obligation is $            ] or
[             has been required to return a payment by the Borrower of a
Reimbursement Obligation in the amount of $            . Your Revolver
Percentage of the returned Reimbursement Obligation is $            .]

 

Very truly yours, [BANK OF MONTREAL], as L/C Issuer By  

 

Name  

 

Title  

 

 

-94-



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF BORROWING

Date:             ,     

 

To: Bank of Montreal, as Administrative Agent for the Lenders parties to the
Amended and Restated Credit Agreement dated as of June 6, 2008 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
Nobel Learning Communities, Inc., the Guarantor’s party thereto, certain Lenders
which are signatories thereto, and Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:

The undersigned, Nobel Learning Communities, Inc., (the “Borrower”), refers to
the Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 1.5 of the
Credit Agreement, of the Borrowing specified below:

1. The Business Day of the proposed Borrowing is             ,     .

2. The aggregate amount of the proposed Borrowing is $            .

3. The Borrowing is being advanced under the Revolving Credit.

4. The Borrowing is to be comprised of $             of [Base Rate] [Eurodollar]
Loans.

[5. The duration of the Interest Period for the Eurodollar Loans included in the
Borrowing shall be              months.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a) the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); and

 

-95-



--------------------------------------------------------------------------------

(b) no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.

 

NOBEL LEARNING COMMUNITIES, INC. By  

 

Name  

 

Title  

 

 

-96-



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF CONTINUATION/CONVERSION

Date:             ,     

 

To: Bank of Montreal, as Administrative Agent for the Lenders parties to the
Amended and Restated Credit Agreement dated as of June 6, 2008 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
Nobel Learning Communities, Inc., the Guarantors party thereto, certain Lenders
which are signatories thereto, and Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:

The undersigned, Nobel Learning Communities, Inc. (the “Borrower”), refers to
the Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 1.5 of the
Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:

1. The conversion/continuation Date is             ,     .

2. The aggregate amount of the Revolving Loans to be [converted] [continued] is
$            .

3. The Loans are to be [converted into] [continued as] [Eurodollar] [Base Rate]
Loans.

4. [If applicable:] The duration of the Interest Period for the Revolving Loans
included in the [conversion] [continuation] shall be              months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a) the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); provided, however, that this condition shall not apply to the
conversion of an outstanding Eurodollar Loan to a Base Rate Loan; and

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].

 

NOBEL LEARNING COMMUNITIES, INC. By  

 

Name  

 

Title  

 

 

-97-



--------------------------------------------------------------------------------

EXHIBIT D-1

REVOLVING NOTE

 

U.S. $               June 6, 2008

FOR VALUE RECEIVED, the undersigned, NOBEL LEARNING COMMUNITIES, INC., a
Delaware corporation (the “Borrower”), hereby promises to pay to the order of
             (the “Lender”) on the Revolving Credit Termination Date of the
hereinafter defined Credit Agreement, at the principal office of Bank of
Montreal, as Administrative Agent, in Chicago, Illinois, in immediately
available funds, the principal sum of              Dollars ($            ) or,
if less, the aggregate unpaid principal amount of all Revolving Loans made by
the Lender to the Borrower pursuant to the Credit Agreement, together with
interest on the principal amount of each Revolving Loan from time to time
outstanding hereunder at the rates, and payable in the manner and on the dates,
specified in the Credit Agreement.

This Note is one of the Revolving Notes referred to in the Amended and Restated
Credit Agreement dated as of June 6, 2008, among the Borrower, the Guarantors
party thereto, the Lenders party thereto, and Bank of Montreal, as
Administrative Agent for the Lenders (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”), and this Note and the holder hereof
are entitled to all the benefits and security provided for thereby or referred
to therein, to which Credit Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This Note shall
be governed by and construed in accordance with the internal laws of the State
of Illinois.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

NOBEL LEARNING COMMUNITIES, INC. By  

 

Name  

 

Title  

 

 

-98-



--------------------------------------------------------------------------------

EXHIBIT D-2

SWING NOTE

 

U.S. $               June 6, 2008

FOR VALUE RECEIVED, the undersigned, NOBEL LEARNING COMMUNITIES, INC., a
Delaware corporation (the “Borrower”), hereby promises to pay to the order of
             (the “Lender”) on the Revolving Credit Termination Date of the
hereinafter defined Credit Agreement, at the principal office of Bank of
Montreal, as Administrative Agent, in Chicago, Illinois, in immediately
available funds, the principal sum of              Dollars ($            ) or,
if less, the aggregate unpaid principal amount of all Swing Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, together with interest
on the principal amount of each Swing Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.

This Note is the Swing Note referred to in the Amended and Restated Credit
Agreement dated as of June 6, 2008, among the Borrower, the Guarantors party
thereto, the Lenders party thereto, and Bank of Montreal, as Administrative
Agent for the Lenders (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof. All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement. This Note shall be governed by
and construed in accordance with the internal laws of the State of Illinois.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

NOBEL LEARNING COMMUNITIES, INC. By  

 

Name  

 

Title  

 

 

-99-



--------------------------------------------------------------------------------

EXHIBIT E

NOBEL LEARNING COMMUNITIES, INC.

COMPLIANCE CERTIFICATE

 

To:    Bank of Montreal, as Administrative Agent under, and the Lenders party
to, the Amended and Restated Credit Agreement described below  

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Amended and Restated Credit Agreement dated as
of June 6, 2008, among us and the Guarantors party thereto (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”). Unless
otherwise defined herein, the terms used in this Compliance Certificate have the
meanings ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected              of Nobel Learning Communities, Inc.;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;

4. The financial statements required by Section 8.5 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete as of the date and for the periods covered thereby; and

5. The Schedule I hereto sets forth financial data and computations evidencing
the Borrower’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement.

 

-100-



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this              day of
            20    .

 

NOBEL LEARNING COMMUNITIES, INC. By  

 

Name  

 

Title  

 

 

-101-



--------------------------------------------------------------------------------

SCHEDULE I

TO COMPLIANCE CERTIFICATE

NOBEL LEARNING COMMUNITIES, INC.

COMPLIANCE CALCULATIONS

FOR CREDIT AGREEMENT DATED AS OF JUNE 6, 2008

CALCULATIONS AS OF                     ,             

 

A.     Total Funded Debt/EBITDA Ratio (Section 8.21(a))

  

1.      Total Funded Debt

   $                    

2.      Net Income for past 4 quarters

   $                    

3.      Interest Expense for past 4 quarters

   $                    

4.      Income taxes for past 4 quarters

   $                    

5.      Depreciation and Amortization Expense for past 4 quarters

   $                    

6.      Non-cash compensation expense

   $                    

7.      Scheduled EBITDA Adjustment

   $                    

8.      Interest income and extraordinary gains for past 4 quarters

   $                    

9.      Sum of Lines A2, A3, A4, A5, A6 and A7, minus Line A8 (“EBITDA”)

   $                    

10.    Ratio of Line A1 to A9

       :1.0

11.    Line A10 ratio must not exceed

       :1.0

12.    The Borrower is in compliance (circle yes or no)

   yes/no

B.     Minimum EBITDA (Section 8.21(b))

  

1.      EBITDA for past 4 quarters (from Line A9)

   $                    

2.      Minimum Required EBITDA per Section 8.21(b)

   $                    

3.      75% of EBITDA of each Permitted Acquisition1

   $                    

4.      EBITDA shall not be less than (sum of Line B2 and B3)

   $                    

5.      The Borrower is in compliance (circle yes or no)

   yes/no

 

1

Excluding the Camelback Acquisition.

 

-102-



--------------------------------------------------------------------------------

C.     Fixed Charge Coverage Ratio (Section 8.21(c))

  

1.      EBITDA for past 4 quarters (from Line A9)

   $                    

2.      Net Capital Expenditures for past 4 quarters

   $                    

3.      Difference of Line C1 minus Line C2

   $                    

4.      Cash Principal payments for past 4 quarters

   $                    

5.      Cash Interest Expense for past 4 quarters

   $                    

6.      Cash Dividends for past 4 quarters

   $                    

7.      Cash Income taxes for past 4 quarters

   $                    

8.      Earn Out Payouts for past 4 quarters

   $                    

9.      Sum of Lines C4, C5, C6, C7 and C8

   $                    

10.    Ratio of Line C3 to Line C9

       :1.0

11.    Line C10 ratio must not be less than

       :1.0

12.    The Borrower is in compliance (circle yes or no)

   yes/no

D.     Capital Expenditures (Section 8.21(d))

  

1.      Year-to-date Capital Expenditures

   $                    

2.      Year-to-date Capital Expenditures financed with proceeds of an Event of
Loss

   $                    

3.      Difference of Line D1 minus Line D2

   $                    

4.      Maximum permitted amount2

   $                    

5.      The Borrower is in compliance (circle yes or no)

   yes/no

 

2

Increased by up to 50% of unused CapEx from previous fiscal year.

 

-103-



--------------------------------------------------------------------------------

EXHIBIT F

ADDITIONAL GUARANTOR SUPPLEMENT

            ,     

 

Bank of Montreal, as Administrative Agent for the Lenders named in the Amended
and Restated Credit Agreement dated as of June 6, 2008, among Nobel Learning
Communities, Inc., as Borrower, the Guarantors referred to therein, the Lenders
from time to time party thereto, and the Administrative Agent (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”)  

Ladies and Gentlemen:

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 8 of the Credit Agreement applicable to it.

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 12 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery o by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent or any Lender, or any of
their Affiliates entitled to the benefits hereof, to execute this Agreement or
any other acceptance hereof. This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Illinois.

 

Very truly yours, [NAME OF SUBSIDIARY GUARANTOR] By  

 

Name  

 

Title  

 

 

-104-



--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT AND ACCEPTANCE

Dated             ,     

Reference is made to the Amended and Restated Credit Agreement dated as of
June 6, 2008 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) among Nobel Learning Communities, Inc., the Guarantors party
thereto, the Lenders party thereto, and Bank of Montreal, as Administrative
Agent for the Lenders (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.

                                                                               
                                            (the “Assignor”) and
                                 (the “Assignee”) agree as follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the amount and specified
percentage interest shown on Annex I hereto of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Commitments as in effect
on the Effective Date and the Loans, if any, owing to the Assignor on the
Effective Date and the Assignor’s Revolver Percentage of any outstanding L/C
Obligations.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim, lien, or encumbrance of any kind;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(a) and (b) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent

 

-105-



--------------------------------------------------------------------------------

by the terms thereof, together with such powers as are reasonably incidental
thereto; (iv) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (v) specifies as its lending office (and
address for notices) the offices set forth on its Administrative Questionnaire.

4. As consideration for the assignment and sale contemplated in Annex I hereof,
the Assignee shall pay to the Assignor on the Effective Date in Federal funds
the amount agreed upon between them. It is understood that commitment and/or
letter of credit fees accrued to the Effective Date with respect to the interest
assigned hereby are for the account of the Assignor and such fees accruing from
and including the Effective Date are for the account of the Assignee. Each of
the Assignor and the Assignee hereby agrees that if it receives any amount under
the Credit Agreement which is for the account of the other party hereto, it
shall receive the same for the account of such other party to the extent of such
other party’s interest therein and shall promptly pay the same to such other
party.

5. The effective date for this Assignment and Acceptance shall be             
(the “Effective Date”). Following the execution of this Assignment and
Acceptance, it will be delivered to the Administrative Agent for acceptance and
recording by the Administrative Agent and, if required, the Borrower.

6. Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

7. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.

 

-106-



--------------------------------------------------------------------------------

8. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of Illinois.

 

[ASSIGNOR LENDER] By  

 

Name  

 

Title  

 

[ASSIGNEE LENDER] By  

 

Name  

 

Title  

 

 

Accepted and consented this

             day of                     

NOBEL LEARNING COMMUNITIES, INC. By  

 

Name  

 

Title  

 

Accepted and consented to by the Administrative

Agent and L/C Issuer this              day of                     

BANK OF MONTREAL, as Administrative Agent and L/C Issuer By  

 

Name  

 

Title  

 

 

-107-



--------------------------------------------------------------------------------

ANNEX I

TO ASSIGNMENT AND ACCEPTANCE

The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

 

FACILITY ASSIGNED

   AGGREGATE
COMMITMENT/LOANS
FOR ALL LENDERS    AMOUNT OF
COMMITMENT/LOANS
ASSIGNED    PERCENTAGE ASSIGNED
OF COMMITMENT/LOANS  

Revolving Credit

   $                         $                              %

 

-108-



--------------------------------------------------------------------------------

EXHIBIT H

COMMITMENT AMOUNT INCREASE REQUEST

            ,     

 

To: Bank of Montreal, as Administrative Agent for the Lenders parties to the
Amended and Restated Credit Agreement dated as of June 6, 2008 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
Nobel Learning Communities, Inc. (the “Borrower”), the Guarantors party thereto,
certain Lenders which are signatories thereto, and Bank of Montreal, as
Administrative Agent

Ladies and Gentlemen:

The undersigned, Nobel Learning Communities, Inc. (the “Borrower”) hereby refers
to the Credit Agreement and requests that the Administrative Agent consent to an
increase in the aggregate Revolving Credit Commitments (the “Commitment Amount
Increase”), in accordance with Section 1.15 of the Credit Agreement, to be
effected by [an increase in the Revolving Credit Commitment of [name of existing
Lender] [the addition of [name of new Lender] (the “New Lender”) as a Lender
under the terms of the Credit Agreement]. Capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.

After giving effect to such Commitment Amount Increase, the Revolving Credit
Commitment of the [Lender] [New Lender] shall be $            .

[Include paragraphs 1-4 for a New Lender]

1. The New Lender hereby confirms that it has received a copy of the Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit thereunder.
The New Lender acknowledges and agrees that it has made and will continue to
make, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, its own credit analysis and decisions relating to the Credit
Agreement. The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of the Borrower or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.

2. Except as otherwise provided in the Credit Agreement, effective as of the
date of acceptance hereof by the Administrative Agent, the New Lender (i) shall
be deemed

 

-109-



--------------------------------------------------------------------------------

automatically to have become a party to the Credit Agreement and have all the
rights and obligations of a “Lender” under the Credit Agreement as if it were an
original signatory thereto and (ii) agrees to be bound by the terms and
conditions set forth in the Credit Agreement as if it were an original signatory
thereto.

3. The New Lender shall deliver to the Administrative Agent an Administrative
Questionnaire.

[4. The New Lender has delivered, if appropriate, to the Borrower and the
Administrative Agent (or is delivering to the Borrower and the Administrative
Agent concurrently herewith) the tax forms referred to in Section 13.1 of the
Credit Agreement.]*

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ILLINOIS.

The Commitment Amount Increase shall be effective when the executed consent of
the Administrative Agent is received or otherwise in accordance with
Section 1.15 of the Credit Agreement, but not in any case prior to             ,
    . It shall be a condition to the effectiveness of the Commitment Amount
Increase that all expenses referred to in Section 1.15 of the Credit Agreement
shall have been paid.

The Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.

Please indicate the Administrative Agent’s consent to such Commitment Amount
Increase by signing the enclosed copy of this letter in the space provided
below.

 

*

Insert bracketed paragraph if New Lender is organized under the law of a
jurisdiction other than the United States of America or a state thereof.

 

-110-



--------------------------------------------------------------------------------

Very truly yours, [Insert Name of Borrower] By  

 

Name:  

 

Title:  

 

[NEW OR EXISTING LENDER INCREASING COMMITMENTS] By  

 

Name  

 

Title  

 

 

The undersigned hereby consents on this      day of             ,      to the
above-requested Commitment Amount Increase. BANK OF MONTREAL, as Administrative
Agent By  

 

Name  

 

Title  

 

 

-111-